--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Version
 
 

EL PASO ELECTRIC COMPANY


$125,000,000
Senior Notes


4.22% Senior Notes, due August 15, 2028


NOTE PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------



Dated as of June 28, 2018
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Section
 
Page
     
1.
AUTHORIZATION OF NOTES.
1
     
2.
SALE AND PURCHASE OF NOTES.
1
     
3.
CLOSING.
2
     
4.
CONDITIONS TO CLOSING.
2
 
4.1
Representations and Warranties.
2
 
4.2
Performance; No Default.
2
 
4.3
Compliance Certificates.
2
 
4.4
Opinions of Counsel.
3
 
4.5
Purchase Permitted by Applicable Law, etc.
3
 
4.6
Sale of Other Notes.
3
 
4.7
Payment of Special Counsel Fees.
4
 
4.8
Private Placement Numbers.
4
 
4.9.
Changes in Organization Structure
4
 
4.10
Funding Instructions.
4
 
4.11
Proceedings and Documents.
4
       
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
4
 
5.1
Organization; Power and Authority.
4
 
5.2
Authorization, etc.
5
 
5.3
Disclosure.
5
 
5.4
Organization and Ownership of Shares of Subsidiaries.
5
 
5.5.
Financial Statements; Material Liabilities
6
 
5.6
Compliance with Laws, Other Instruments, etc.
6
 
5.7
Governmental Authorizations, etc.
6
 
5.8
Litigation; Observance of Statutes and Orders.
6
 
5.9
Taxes.
7
 
5.10
Title to Property; Leases.
7
 
5.11
Licenses, Permits, etc.
7
 
5.12
Compliance with ERISA.
8
 
5.13
Private Offering by the Company.
9
 
5.14.
Use of Proceeds; Margin Regulations
9
 
5.15
Existing Indebtedness; Future Liens.
9
 
5.16
Foreign Assets Control Regulations, etc.
10
 
5.17
Status under Certain Statutes.
11
 
5.18
Environmental Matters.
11
       
6.
REPRESENTATIONS OF THE PURCHASERS.
11
 
6.1
Purchase for Investment.
11
 
6.2
Additional Representations of the Purchasers.
12
 
6.3
Resale Restrictions.
12

 
i

--------------------------------------------------------------------------------

 
6.4
Legend.
12
 
6.5
Source of Funds.
13
 
6.6
Authority.
14
       
7.
INFORMATION AS TO THE COMPANY.
14
 
7.1
Financial and Business Information.
14
 
7.2
Officer’s Certificate.
17
 
7.3
Visitation.
18
       
8.
PREPAYMENT OF THE NOTES.
19
 
8.1
No Scheduled Prepayments.
19
 
8.2
Optional Prepayments with Make-Whole Amount.
19
 
8.3
Mandatory Offer to Prepay Upon Change of Control.
20
 
8.4
Allocation of Partial Prepayments.
20
 
8.5
Maturity; Surrender, etc.
21
 
8.6
Purchase of Notes.
21
 
8.7
Make-Whole Amount.
21
       
9.
AFFIRMATIVE COVENANTS.
23
 
9.1
Compliance with Law.
23
 
9.2
Insurance.
23
 
9.3
Maintenance of Properties.
23
 
9.4
Payment of Taxes and Claims.
24
 
9.5
Corporate Existence, etc.
24
 
9.6
Books and Records.
24
 
9.7
Subsidiary Guarantor.
24
       
10.
NEGATIVE COVENANTS.
26
 
10.1
Debt to Capitalization Ratio.
26
 
10.2
Liens.
26
 
10.3
Merger, Consolidation, etc.
28
 
10.4
Economic Sanctions, Etc.
30
 
10.5
[Reserved].
30
 
10.6
Subsidiary Indebtedness.
30
 
10.7
Transactions with Affiliates.
30
 
10.8
Line of Business.
30
       
11.
EVENTS OF DEFAULT.
31
     
12.
REMEDIES ON DEFAULT, ETC.
33
 
12.1
Acceleration.
33
 
12.2
Other Remedies.
33
 
12.3
Rescission.
34
 
12.4
No Waivers or Election of Remedies, Expenses, etc.
34
       
13.
REGISTRATION; EXCHANGE; SUBSTITUTION; TRANSFER OF NOTES.
34
 
13.1
Registration of Notes.
34

 
ii

--------------------------------------------------------------------------------

 
13.2
Transfer and Exchange of Notes.
35
 
13.3
Replacement of Notes.
35
       
14.
PAYMENTS ON NOTES.
36
 
14.1
Place of Payment.
36
 
14.2
Home Office Payment.
36
 
14.3
FATCA Information.
36
       
15.
EXPENSES, ETC.
37
 
15.1
Transaction Expenses.
37
 
15.2
Survival.
37
       
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE  AGREEMENT.
37
     
17.
AMENDMENT AND WAIVER.
38
 
17.1
Requirements.
38
 
17.2
Solicitation of Holders of Notes.
38
 
17.3
Binding Effect, etc.
39
 
17.4
Notes held by the Company, etc.
39
       
18.
NOTICES.
39
     
19.
REPRODUCTION OF DOCUMENTS.
40
     
20.
CONFIDENTIAL INFORMATION.
40
     
21.
SUBSTITUTION OF PURCHASER.
41
     
22.
MISCELLANEOUS.
42
 
22.1
Successors and Assigns.
42
 
22.2
Payments Due on Non-Business Days.
42
 
22.3
Accounting Terms.
42
 
22.4
Severability.
43
 
22.5
Construction.
43
 
22.6
Counterparts.
43
 
22.7
Governing Law.
43
 
22.8
Jurisdiction and Process; Waiver of Jury Trial.
43

 
iii

--------------------------------------------------------------------------------

SCHEDULE A
--
Information Relating to Purchasers
SCHEDULE B
--
Defined Terms
     
SCHEDULE 5.3
--
Disclosure Materials
SCHEDULE 5.4
--
Subsidiaries; Ownership of Subsidiary Stock
SCHEDULE 5.5
--
Financial Statements
SCHEDULE 5.11
--
Licenses, Permits, etc.
SCHEDULE 5.15
--
Existing Indebtedness
     
EXHIBIT 1
--
Form of Note
EXHIBIT 4.4(a)
--
Form of Opinion of Special Counsel for the Company
EXHIBIT 4.4(b)
--
Form of Opinion of Internal Counsel for the Company
EXHIBIT 4.4(c)
--
Form of Opinion of Special Arizona Regulatory Counsel for the Company
EXHIBIT 4.4(d)
--
Form of Opinion of Special Regulatory Counsel for the Company
EXHIBIT 4.4(e)
--
Form of Opinion of Special Counsel to the Purchasers

 
iv

--------------------------------------------------------------------------------

EL PASO ELECTRIC COMPANY
Stanton Tower
100 N. Stanton
El Paso, TX 79901
Phone: (915) 543-5711
Fax: (915) 521-4729


4.22% Senior Notes due August 15, 2028


Dated as of June 28, 2018
 
TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:
 
Ladies and Gentlemen:
 
EL PASO ELECTRIC COMPANY, a Texas corporation (the “Company”), agrees with each
of the Purchasers as follows:
 
1.
AUTHORIZATION OF NOTES.

 
The Company has authorized the issue and sale of $125,000,000 aggregate
principal amount of its 4.22% Senior Notes, due August 15, 2028 (the “Notes”,
such term to include any such Notes issued in substitution therefor pursuant to
Section 13 of this Agreement). The Notes shall be substantially in the form set
out in Exhibit 1, with such changes therefrom, if any, as may be approved by
such Purchasers of such Notes and the Company. Certain capitalized terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.
 
2.
SALE AND PURCHASE OF NOTES.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder. Notwithstanding the foregoing, if any Purchaser defaults on
its purchase obligations hereunder and the other Purchasers do not collectively
purchase 100% of the Notes to be issued hereby, the Company shall have the right
to terminate this Agreement.
 

--------------------------------------------------------------------------------

3.
CLOSING.

 
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Greenberg Traurig, LLP, 77 West Wacker Drive, Suite 3100,
Chicago, Illinois 60601, at 9:00 a.m., Chicago time, at a closing (the
“Closing”) on June 28, 2018 or on such other Business Day thereafter as may be
agreed upon by the Company and the Purchasers. At the Closing, the Company will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note (or such greater number of Notes in denominations of at
least $100,000 as such Purchaser may request) dated the date of the Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
15001380262 at JPMorgan Chase Bank, ABA number 021000021. If at the Closing the
Company shall fail to tender such Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.
 
4.
CONDITIONS TO CLOSING.

 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
 
4.1
Representations and Warranties.

 
The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.
 
4.2
Performance; No Default.

 
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing. Before and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. The Company shall not have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10 had such
Section applied since such date.
 
4.3
Compliance Certificates.

 
(a)               Officer’s Certificate. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b)               Secretary’s Certificate. The Company shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated the
date of Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.
 
2

--------------------------------------------------------------------------------

4.4
Opinions of Counsel.

 
Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from Baker Botts LLP,
counsel for the Company, covering the matters set forth in Exhibit 4.4(a) and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers), (b) from
Adrian J. Rodriguez, Senior Vice President ― General Counsel of the Company,
covering the matters set forth in Exhibit 4.4(b) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers), (c) from Perkins Coie LLP, special
Arizona regulatory counsel for the Company, covering the matters set forth in
Exhibit 4.4(c) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers), and (d) from Perkins Coie LLP, special regulatory counsel for the
Company, covering the matters set forth in Exhibit 4.4(d) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to the Purchasers), and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company hereby instructs its counsel
to deliver such opinion to the Purchasers) and (e) from Greenberg Traurig, LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(e) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
 
4.5
Purchase Permitted by Applicable Law, etc.

 
On the date of the Closing, such Purchaser’s purchase of Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(ii) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (iii) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If requested by such Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.
 
4.6
Sale of Other Notes.

 
Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.
 
3

--------------------------------------------------------------------------------

4.7
Payment of Special Counsel Fees.

 
Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 reflected in a statement
of such counsel rendered to the Company at least one Business Day prior to the
Closing.
 
4.8
Private Placement Numbers.

 
Private Placement Numbers issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained by Greenberg Traurig, LLP,
for the Notes.
 
4.9
Changes in Organization Structure.

 
The Company shall not have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other Person, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
 
4.10
Funding Instructions.

 
At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by the Company on letterhead of
the Company confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.
 
4.11
Proceedings and Documents.

 
All corporate, trust and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be reasonably satisfactory to such Purchaser and its
special counsel, and such Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request.
 
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 
The Company represents and warrants to each Purchaser that:
 
5.1
Organization; Power and Authority.

 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of Texas, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.
 
4

--------------------------------------------------------------------------------

5.2
Authorization, etc.

 
This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes and
upon execution and delivery thereof each Note will constitute a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
5.3
Disclosure.

 
The Company, through its agents, U.S. Bancorp Investments, Inc. and MUFG
Securities Americas Inc., have delivered to each Purchaser a copy of a Private
Placement Memorandum, dated May 2018 (including the documents incorporated by
reference therein, the “Memorandum”), relating to the transactions contemplated
hereby. The Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Company. This Agreement,
the Memorandum, the documents, certificates or other writings delivered or made
available to the Purchasers by or on behalf of the Company prior to June 11,
2018 in connection with the transactions contemplated hereby and identified in
Schedule 5.3 and the financial statements listed in Schedule 5.5, (this
Agreement, the Memorandum and such documents, certificates or other writings and
such financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Since March 31, 2018, there has been
no change in the financial condition, operations, business, properties or
prospects of the Company except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
 
5.4
Organization and Ownership of Shares of Subsidiaries.

 
(a)           The Company has no Subsidiaries.
 
(b)           Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Affiliates and (ii) the Company’s directors
and senior officers.
 
5

--------------------------------------------------------------------------------

5.5
Financial Statements; Material Liabilities.

 
The Company has delivered to each Purchaser copies of the consolidated financial
statements of the Company listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company does not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.
 
5.6
Compliance with Laws, Other Instruments, etc.

 
The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter, regulations or by-laws, shareholders
agreement or any other agreement or instrument to which the Company is bound or
to which any of the properties of the Company is subject, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company,
except for any default or violation that would not have a Material Adverse
Effect.
 
5.7
Governmental Authorizations, etc.

 
Other than the approvals of FERC and the New Mexico Public Regulation Commission
(the “NMPRC”), which approvals have been received and are in full force and
effect, no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company of this Agreement or the
Notes.
 
5.8
Litigation; Observance of Statutes and Orders.

 
(a)           There are no actions, suits, proceedings or investigations pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any property of the Company in any court or before any arbitrator of any kind
or before or by any Governmental Authority that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
 
(b)           The Company is not (i) in default under any term of any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, any arbitrator of any
kind or any Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA Patriot Act or any of the other laws or regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
6

--------------------------------------------------------------------------------

5.9
Taxes.

 
The Company has filed all tax returns that are required to have been filed in
any jurisdiction (except in any case in which the failure to so file would not
have a Material Adverse Effect), and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the nonpayment of which would not,
individually or in the aggregate, have a Material Adverse Effect or (ii) the
amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which the Company has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company in respect of U.S.
federal, state or other taxes for all fiscal periods are adequate. The U.S.
federal income tax liabilities of the Company have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2016.
 
5.10
Title to Property; Leases.

 
Subject to the Lien of the General Mortgage Indenture and Deed of Trust, dated
as of February 1, 1996 between the Company and State Street Bank and Trust
Company, as amended and supplemented to the date of the Closing, the Company has
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.
 
5.11
Licenses, Permits, etc.

 
(a)           Except as disclosed on Schedule 5.11, the Company owns or
possesses all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
 
(b)           To the knowledge of the Company, no product or service of the
Company infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
 
(c)           To the knowledge of the Company, there is no Material violation by
any Person of any right of the Company with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Company.
 
7

--------------------------------------------------------------------------------

5.12
Compliance with ERISA.

 
(a)           The Company and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.
 
(b)           The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $58,000,000 in the case of
any single Plan and by more than $113,000,000 in the aggregate for all Plans.
The term “benefit liabilities” has the meaning specified in section 4001 of
ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.
 
(c)           The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d)           The expected postretirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company is set forth on the most
recent audited balance sheet of the Company included in the financial statements
listed in Schedule 5.5.
 
(e)           The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.5 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
 
8

--------------------------------------------------------------------------------

5.13
Private Offering by the Company.

 
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities that would be integrated with the Notes for sale to, or
solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any person other than the Purchasers and not
more than 40 other Institutional Accredited Investors, each of which has been
offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
 
5.14
Use of Proceeds; Margin Regulations.

 
The Company will apply the proceeds of the sale of the Notes to repay
outstanding short-term borrowings under the Credit Agreement by the Company for
working capital and general corporate purposes. No part of the proceeds from the
sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Company and the Company
does not have any present intention that margin stock will constitute more than
25% of the value of such assets. As used in this Section, the terms “margin
stock” and “purpose of buying or carrying” shall have the meanings assigned to
them in said Regulation U.
 
5.15
Existing Indebtedness; Future Liens.

 
(a)           Except as described therein, Schedule 5.15 sets forth a complete
and correct list of all outstanding Indebtedness of the Company as of March 31,
2018 (including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and guaranty thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company. The Company is not in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company and no event or condition exists with respect to any Indebtedness of
the Company that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
 
(b)           Except as disclosed in Schedule 5.15, the Company has not agreed
or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien (other than a Mortgage Indenture) not
permitted by Section 10.2.
 
9

--------------------------------------------------------------------------------

(c)           The Company is not a party to, or otherwise subject to any
provision contained in, any instrument evidencing Indebtedness of the Company,
any agreement relating thereto or any other agreement (including its charter or
any other organizational document) that limits the amount of, or otherwise
imposes restrictions on the incurring of, Indebtedness of the Company, except as
specifically indicated in Schedule 5.15.
 
5.16
Foreign Assets Control Regulations, etc.

 
(a)           Neither the Company, nor any Controlled Entity (i) is a Blocked
Person, (ii) has been notified that its name appears or may in the future appear
on a State Sanctions List or (iii) is a target of sanctions that have been
imposed by the United Nations or the European Union.
 
(b)           Neither the Company, nor any Controlled Entity (i) has violated,
been found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws
or (ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
 
(c)           No part of the proceeds from the sale of the Notes hereunder:
 
(i)          constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
 
(ii)         will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
 
(iii)        will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
 
(d)           The Company has established procedures and controls that it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.
 
10

--------------------------------------------------------------------------------

5.17
Status under Certain Statutes.

 
The Company is not subject to regulation under the Investment Company Act of
1940, as amended, or the ICC Termination Act, as amended. The Company is subject
to regulation by the FERC under the Federal Power Act, as amended. The Company
is a public utility company in the States of Texas and New Mexico and is subject
to regulation as a public utility company in those States.
 
5.18
Environmental Matters.

 
Except as disclosed in the Disclosure Documents:
 
(a)           The Company has no knowledge of any claim or has received any
notice of any claim, and no proceeding has been instituted raising any claim
against the Company or any of its respective real properties or other assets now
or formerly owned, leased or operated by any of them or other assets, alleging
any damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
 
(b)           The Company has no knowledge of any facts that would give rise to
any claim, public or private, of violation of Environmental Laws or damage to
the environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(c)           The Company has not stored any Hazardous Materials on real
properties now or formerly owned, leased or operated by any of them and has not
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(d)           All buildings on all real properties now owned, leased or operated
by the Company are in compliance with applicable Environmental Laws, except
where failure to comply could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
6.
REPRESENTATIONS OF THE PURCHASERS.

 
6.1
Purchase for Investment.

 
Each Purchaser severally represents that it is an institutional “accredited
investor” (as such term is defined under Rule 501(a)(1), (2), (3) or (7)
promulgated under the Securities Act) and are purchasing the Notes for its own
account, for the account of another Institutional Accredited Investor, or for
one or more separate accounts maintained by such Purchaser or for the account of
one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or their property
shall at all times be within such Purchaser’s or their control. Each Purchaser
understands that the Notes have not been registered under the Securities Act,
that the sale of the Notes is being made by the Company in reliance on a private
placement exemption from registration under the Securities Act, and that the
Notes may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes under the
Securities Act or to list the Notes on any national securities exchange.
 
11

--------------------------------------------------------------------------------

6.2
Additional Representations of the Purchasers.

 
Each Purchaser further severally represents that such Purchaser (a) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Notes, (b)
has conducted its own investigation of the Company and the terms of the Notes,
(c) has access to the Company’s public filings with the SEC and to such
financial and other information as such Purchaser deems necessary to make its
decision to purchase the Notes, (d) has been offered the opportunity to ask
questions of the Company and received answers thereto, all as such Purchaser
deems necessary in connection with such Purchaser’s decision to purchase the
Notes and (e) has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment.
 
6.3
Resale Restrictions.

 
Each Purchaser understands and agrees on behalf of itself and on behalf of any
investor account for which such Purchaser is purchasing Notes, and each
subsequent holder of a Note by its acceptance thereof will be deemed to agree,
that the Notes will be transferable only in accordance with this Agreement and
that if such Purchaser or such holder decides to offer, resell, pledge or
otherwise transfer any of the Notes, such Notes may be offered, resold, pledged
or otherwise transferred only to an Institutional Accredited Investor in
reliance upon an exemption from registration under the Securities Act, and only
as permitted by Section 13.2.
 
6.4
Legend.

 
Each Purchaser understands that the Notes will, unless sold pursuant to a
registration statement that has been declared effective under the Securities
Act, bear a legend substantially to the following effect:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THIS SECURITY MAY ONLY BE
TRANSFERRED TO AN “INSTITUTIONAL ACCREDITED INVESTOR” IN ACCORDANCE WITH THE
TERMS OF THE NOTE PURCHASE AGREEMENT DATED AS OF JUNE 28, 2018.
 
12

--------------------------------------------------------------------------------

6.5
Source of Funds.

 
Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
 
(a)           the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
 
(b)           the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
 
(c)           the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a
bank collective investment fund, within the meaning of the PTE 91-38 (issued
July 12, 1991) and, except as disclosed by such Purchaser to the Company in
writing pursuant to this paragraph (c), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or
 
(d)           the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
 
13

--------------------------------------------------------------------------------

(e)           the Source constitutes assets of a “plan(s)” (within the meaning
of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Part IV(d)(3) of the INHAM Exemption)
owns a 10% or more interest in the Company and (i) the identity of such INHAM
and (ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or
 
(f)            the Source is a governmental plan; or
 
(g)           the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this paragraph
(g); or
 
(h)           the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
6.6
Authority.

 
If such Purchaser is acquiring Notes as a fiduciary or agent for one or more
investor accounts, such Purchaser severally represents that it has sole
investment discretion with respect to each such account and has full power to
make the foregoing representations and agreements on behalf of such account.
 
7.
INFORMATION AS TO THE COMPANY.

 
7.1
Financial and Business Information.

 
The Company will deliver to each holder of Notes that is an Institutional
Accredited Investor:
 
14

--------------------------------------------------------------------------------

(a)           Quarterly Statements -- within 60 days (or such shorter period as
is the earlier of (x) 15 days greater than the period applicable to the filing
of the Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
 
(i)         a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter,
 
(ii)        a consolidated statement of operations of the Company and its
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter, and
 
(iii)       a consolidated statement of cash flows of the Company and its
Subsidiaries for the portion of the fiscal year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery of copies of the Company’s Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a) provided,
further, that the Company shall be deemed to have made such delivery of such
financial statements or such Form 10-Q if it shall have timely made Electronic
Delivery thereof;
 
(b)           Annual Statements -- within 120 days (or such shorter period as is
the earlier of (x) 15 days greater than the period applicable to the filing of
the Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
fiscal year of the Company, duplicate copies of,
 
(i)          a consolidated balance sheet of the Company and its Subsidiaries,
as at the end of such year, and
 
(ii)         consolidated statements of operations, stockholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
 
15

--------------------------------------------------------------------------------

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery of the Company’s Annual Report on Form 10-K for such
fiscal year (together with the Company’s annual report to stockholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(b) provided, further, that the Company
shall be deemed to have made such delivery of such financial statements or such
Form 10-K if it shall have timely made Electronic Delivery thereof;
 
(c)           SEC and Other Reports -- promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Company or its Subsidiaries to its public securities holders generally
and (ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or its Subsidiaries with the SEC and
of all press releases and other statements made available generally by the
Company or its Subsidiaries to the public concerning developments that are
Material; provided that Electronic Delivery of such documents shall be deemed to
satisfy the requirements of this Section 7.1(c);
 
(d)           Notice of Default or Event of Default -- promptly, and in any
event within five days after the Company or a Responsible Officer becoming aware
of the existence of any Default or Event of Default or that any Person has given
any notice or taken any action with respect to a claimed default hereunder or
that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;
 
(e)           ERISA Matters – promptly, and in any event within five days after
a Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)         with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof, other than a reportable event that, alone or together with other
reportable events, would not reasonably be expected to have a Material Adverse
Effect; or
 
(ii)        the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
16

--------------------------------------------------------------------------------

(iii)       any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate for a
violation of Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;
 
(f)            Notices from Governmental Authority -- promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or its
Subsidiaries from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
 
(g)           Resignation or Replacement of Auditors – within 10 days following
the date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may reasonably request;
 
(h)           Notice of Default Under Material Credit Facilities – promptly, and
in any event within 5 days of receipt thereof, copies of any notice of default
sent by the Company or its Subsidiaries to or received by the Company or its
Subsidiaries from its creditors under any Material Credit Facility; and
 
(i)           Requested Information -- with reasonable promptness, such other
data and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or its Subsidiaries (including
actual copies of any documents previously delivered by means of Electronic
Delivery) or relating to (i) the ability of the Company to perform its
obligations hereunder and under the Notes as from time to time may be reasonably
requested by any such holder of Notes or (ii) the ability of the Company to
perform its obligations hereunder as from time to time may be reasonably
requested by any such holder of Notes.
 
7.2
Officer’s Certificate.

 
Each set of financial statements delivered to a holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b) will be accompanied by a certificate (which, in
the case of Electronic Delivery of any such financial statements, may be by
separate concurrent delivery of such certificate to each holder of Notes or by
Electronic Delivery thereof) of a Senior Financial Officer:
 
17

--------------------------------------------------------------------------------

(a)           Covenant Compliance — setting forth the information (including
detailed calculations and a reconciliation to GAAP if based other than on GAAP)
required in order to establish whether the Company was in compliance with the
requirements of Section 10 during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence). In
the event that the Company or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.3)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;
 
(b)           Event of Default — certifying that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Company and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including any such
event or condition resulting from the failure of the Company or its Subsidiaries
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto; and
 
(c)           Subsidiary Guarantors – if then applicable, setting forth a list
of all Subsidiaries that are Subsidiary Guarantors and certifying that each
Subsidiary that is required to be a Subsidiary Guarantor pursuant to Section 9.7
is a Subsidiary Guarantor, in each case, as of the date of such certificate of
Senior Financial Officer.
 
7.3
Visitation.

 
The Company shall permit the representatives of each holder of Notes that is an
Institutional Accredited Investor:
 
(a)          No Default -- if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, but no
more than two times during any 12 month period, to visit, during normal business
hours, the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and the Subsidiaries; and
 
(b)          Default -- if a Default or Event of Default then exists, at the
expense of the Company, and upon reasonable prior notice to the Company, to
visit and inspect, during normal business hours, any of the offices or
properties of the Company or its Subsidiaries, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all as often as may
be requested.
 
18

--------------------------------------------------------------------------------

8.
PREPAYMENT OF THE NOTES.

 
8.1
No Scheduled Prepayments.

 
No regularly scheduled prepayments are due on the Notes prior to their stated
maturity.
 
8.2
Optional Prepayments with Make-Whole Amount.

 
The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes in an amount not less than
$2,000,000 in the aggregate in the case of a partial prepayment, at 100% of the
principal amount so prepaid, plus the Make-Whole Amount determined for the
prepayment date with respect to such principal amount (provided that no
Make-Whole Amount shall be due if the Notes are prepaid in full during the 90
day period immediately preceding and ending on the scheduled maturity date of
the Notes). The Company will give each holder of Notes to be prepaid written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.4), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer of the Company as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes to be prepaid a certificate of a Senior
Financial Officer of the Company specifying the calculation of such Make-Whole
Amount as of the specified prepayment date.
 
8.3
Mandatory Offer to Prepay Upon Change of Control.

 
(a)           Change of Control. The Company will, within 5 days of a Rating
Decline, give each holder of Notes written notice containing and constituting an
offer to prepay Notes accompanied by the certificate described in paragraph (e)
of this Section 8.3.
 
(b)           Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, of the Notes
held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on the Business Day specified in such offer (the
“Proposed Prepayment Date”). The Proposed Prepayment Date shall be not less than
30 days and not more than 60 days after the date of such offer.
 
19

--------------------------------------------------------------------------------

(c)           Acceptance; Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company on or before the date specified in the
certificate described in paragraph (e) of this Section 8.3. A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this Section
8.3, or to accept an offer as to all of the Notes held by the holder, within
such time period shall be deemed to constitute rejection of such offer by such
holder.
 
(d)           Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and shall not
require the payment of any Make-Whole Amount. The prepayment shall be made on
the Proposed Prepayment Date.
 
(e)           Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by the Company
and dated the date of such offer, specifying: (i) the Proposed Prepayment Date,
(ii) that such offer is made pursuant to this Section 8.3, (iii) the principal
amount of each Note offered to be prepaid, (iv) the interest that would be due
on each Note offered to be prepaid, accrued to the Proposed Prepayment Date, (v)
that the conditions of this Section 8.3 have been fulfilled, (vi) in reasonable
detail, the nature and date of the Change of Control and (vii) the date by which
any holder of a Note that wishes to accept such offer must deliver notice
thereof to the Company, which date shall not be earlier than three Business Days
prior to the Proposed Prepayment Date.
 
8.4
Allocation of Partial Prepayments.

 
In the case of each partial prepayment of Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.
 
8.5
Maturity; Surrender, etc.

 
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and canceled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
 
20

--------------------------------------------------------------------------------

8.6
Purchase of Notes.

 
The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions (which shall be
established by the Company). Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days. If the holders
of more than 50% of the principal amount of Notes then outstanding accept such
offer, the Company shall promptly notify the remaining holders of such fact and
the expiration date for the acceptance by holders of the Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 10 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by the Company or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
 
8.7
Make-Whole Amount.

 
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
 
21

--------------------------------------------------------------------------------

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
 
 “Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
 
9.
AFFIRMATIVE COVENANTS.

 
The Company covenants that so long as any of the Notes are outstanding:
 
22

--------------------------------------------------------------------------------

9.1
Compliance with Law.

 
Without limiting Section 10.4, the Company will, and will cause its Subsidiaries
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject (including ERISA, the USA Patriot Act and the
other laws and regulations that are referred to in Section 5.16 and
Environmental Laws) and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
9.2
Insurance.

 
The Company will, and will cause its Material Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
 
9.3
Maintenance of Properties.

 
The Company will, and will cause its Material Subsidiaries to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or its
Subsidiaries from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
9.4
Payment of Taxes and Claims.

 
The Company will, and will cause each Subsidiary to, file all tax returns
required to be filed in any jurisdiction (except in any case in which the
failure to file would not have a Material Adverse Effect) and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable, before they have become delinquent and
all claims for which sums have become due and payable that have or might have a
Lien on properties or assets of the Company or any Subsidiary, provided that
neither the Company nor any Subsidiary need pay any such tax or assessment or
claims if (i) the amount, applicability or validity thereof is contested on a
timely basis in good faith and in appropriate proceedings, and the Company or
such Subsidiary has established adequate reserves therefor in accordance with
GAAP on its books or (ii) the nonpayment of all such taxes, assessments and
claims in the aggregate would not have a Material Adverse Effect.
 
23

--------------------------------------------------------------------------------

9.5
Corporate Existence, etc.

 
Subject to Section 10.3, the Company will at all times preserve and keep its
corporate or trust, as applicable, existence in full force and effect. The
Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Wholly-Owned Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.
 
9.6
Books and Records.

 
The Company will maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company, as the case may be.
 
9.7
Subsidiary Guarantor.

 
(a)           The Company will cause each of its Subsidiaries that guarantees or
otherwise becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith:
 
(i)         enter into an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of (x) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make-Whole Amount or otherwise) and this
Agreement, including all indemnities, fees and expenses payable by the Company
thereunder and (y) the prompt, full and faithful performance, observance and
discharge by the Company of each and every covenant, agreement, undertaking and
provision required pursuant to the Notes or this Agreement to be performed,
observed or discharged by it (a “Subsidiary Guaranty”); and
 
(ii)        deliver the following to each holder of a Note:
 
(a)         an executed counterpart of such Subsidiary Guaranty;
 
(b)         a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6 and 5.7 of this Agreement (but with respect to such Subsidiary and
such Subsidiary Guaranty rather than the Company);
 
(c)          all documents as may be reasonably requested by the Required
Holders to evidence the due organization, continuing existence and, where
applicable, good standing of such Subsidiary and the due authorization by all
requisite action on the part of such Subsidiary of the execution and delivery of
such Subsidiary Guaranty and the performance by such Subsidiary of its
obligations thereunder; and
 
24

--------------------------------------------------------------------------------

(d)         an opinion of counsel reasonably satisfactory to the Required
Holders covering such matters relating to such Subsidiary and such Subsidiary
Guaranty as the Required Holders may reasonably request.
 
(b)           At the election of the Company and by written notice to each
holder of Notes, any Subsidiary Guarantor that has provided a Subsidiary
Guaranty under subparagraph (a) of this Section 9.7 may be discharged from all
of its obligations and liabilities under its Subsidiary Guaranty and shall be
automatically released from its obligations thereunder without the need for the
execution or delivery of any other document by the holders, provided that (i) if
such Subsidiary Guarantor is a guarantor or is otherwise liable for or in
respect of any Material Credit Facility, then such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under its Subsidiary Guaranty) under
such Material Credit Facility, (ii) at the time of, and immediately after giving
effect to, such release and discharge, no Default or Event of Default shall be
existing, (iii) no amount is then due and payable under such Subsidiary
Guaranty, (iv) if in connection with such Subsidiary Guarantor being released
and discharged under any Material Credit Facility, any fee or other form of
consideration is given to any holder of Indebtedness under such Material Credit
Facility for such release, the holders of the Notes shall receive equivalent
consideration substantially concurrently therewith and (v) each holder shall
have received a certificate of a Responsible Officer certifying as to the
matters set forth in clauses (i) through (iv). In the event of any such release,
for purposes of Section 10.6, all Indebtedness of such Subsidiary shall be
deemed to have been incurred concurrently with such release.
 
10.
NEGATIVE COVENANTS.

 
The Company covenants that so long as any of the Notes are outstanding:
 
10.1
Debt to Capitalization Ratio.

 
The Company will not permit the ratio of (i) Total Consolidated Debt to (ii)
Total Consolidated Capital as of the last day of any fiscal quarter to be in
excess of 0.65 to 1.00.
 
10.2
Liens.

 
The Company will not, and the Company will not permit its Subsidiaries to,
permit to exist or incur, directly or indirectly, any Lien on its Operating
Property, whether now owned or hereafter acquired, unless the Notes are equally
and ratably secured by a Lien on the same property and assets, except:
 
(a)          Liens that are not otherwise permitted by any of the other clauses
of this Section 10.2; provided that, at the time that any such Lien is granted
(and after giving effect thereto), the aggregate principal amount of all
Indebtedness outstanding under Section 10.6(c) and Indebtedness secured by Liens
permitted by this Section 10.2(a) shall not exceed 20% of Total Consolidated
Capital;
 
25

--------------------------------------------------------------------------------

(b)          Liens to secure Indebtedness existing on the date of this Agreement
and described on Schedule 5.15, other than pursuant to the Credit Agreement or a
Mortgage Indenture, provided that such Indebtedness shall not be increased in
amount;
 
(c)          Liens on any Operating Property that existed on such property prior
to the acquisition thereof by the Company or any Subsidiary to secure
Indebtedness assumed by the Company or any Subsidiary in connection with such
acquisition;
 
(d)          Liens to secure Indebtedness incurred by the Company or any
Subsidiary in connection with the acquisition or lease by the Company or any
Subsidiary in the ordinary course of business, after the date of this Agreement,
of furniture, fixtures, equipment and other assets not owned by the Company or
any Subsidiary as of the date of issuance of the Notes provided that (i) such
Indebtedness shall not be secured by any Operating Property of the Company or
any Subsidiary other than the Operating Property with respect to which such
Indebtedness is incurred, and (ii) the Lien securing such Indebtedness shall be
created within 365 days of the incurrence of such Indebtedness;
 
(e)          Liens to secure Indebtedness of any Person existing at the time
such Person is merged into or consolidated with, or such Person disposes of all
or substantially all its properties (or those of a division) to, the Company or
any Subsidiary;
 
(f)           Liens to secure Indebtedness incurred by the Company or any
Subsidiary to acquire, construct, develop or substantially repair, alter or
improve Operating Property or to provide funds for any such purpose or for
reimbursement of funds previously expended for any such purpose; provided that
such Indebtedness is incurred contemporaneously with, or within 730 days after,
such acquisition or the completion of construction, development or substantial
repair, alteration or improvement;
 
(g)          Liens to secure, directly or indirectly, the Company’s or any
Subsidiary’s obligations with respect to Indebtedness issued by any Governmental
Authority, including Indebtedness represented by securities issued by any such
Governmental Authority (or providers of credit enhancement with respect to such
securities), including, without limitation, the Company’s or any Subsidiary’s
obligations with respect to industrial development, pollution control or similar
revenue bonds incurred for the purpose of financing all or any part of the
purchase price or the cost of substantially repairing or altering, constructing,
developing or substantially improving Operating Property;
 
(h)          Liens to secure Indebtedness which has been defeased, including the
Notes;
 
(i)           Liens to secure Indebtedness incurred in connection with an
accounts receivable facility (including, without limitation, Liens on the
property of Finsub incurred pursuant to the Receivables Program Documents and
Liens in favor of Finsub granted by the Company with respect to Receivables
purportedly sold to Finsub by the Company pursuant to the Receivables Program)
and/or contract payments facility or the securitization of any Excepted Assets;
 
26

--------------------------------------------------------------------------------

(j)           any Lien to secure the Notes;
 
(k)          Liens for taxes or assessments by any Governmental Authority not
yet due or being contested in good faith by appropriate proceedings;
 
(l)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, licensors’ or other like Liens arising in the ordinary course of
business and securing obligations that are not due and payable;
 
(m)          pledges and deposits made in the ordinary course of the Company’s
or any Subsidiary’s business in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations;
 
(n)          deposits by the Company or any Subsidiary to secure the performance
of bids, trade contracts (other than for Indebtedness), leases (other than
Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(o)          zoning restrictions, easements, rights-of-way, restrictions on use
of real property or permit or license requirements and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of the Company or any Subsidiary;
 
(p)          one or more attachments or other similar Liens on assets of the
Company or any Subsidiary arising in connection with court proceedings so long
as the Company or any Subsidiary has set aside adequate reserves therefor or the
execution of which has been stayed or which has been appealed and secured, if
necessary, by an appeal bond; provided that in each case no Event of Default
shall result therefrom;
 
(q)          any Lien arising by operation of law on the assets of the Company
or any Subsidiary in favor of any Governmental Authority with respect to any
franchise, grant, license, permit or contract; and
 
(r)           Liens to secure any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of an
instrument or agreement creating any Indebtedness referred to in the above
clauses, other than clauses (a) and (b) above;
 
provided that, notwithstanding the foregoing, the Company will not, and the
Company will not permit any of its Subsidiaries to, secure any Indebtedness
outstanding pursuant to Section 10.2(a) under any Material Credit Facility
unless and until the Notes (and any guarantee delivered in connection therewith)
shall concurrently be secured equally and ratably with such Indebtedness
pursuant to documentation reasonably acceptable to the Required Holders in
substance and in form, including an intercreditor agreement and opinions of
counsel to the Company from counsel that is reasonably acceptable to the
Required Holders.
 
27

--------------------------------------------------------------------------------

10.3
Merger, Consolidation, etc.

 
(a)          The Company will not, and will not permit any Subsidiary Guarantor
to consolidate with or merge with any other Person or convey, transfer or lease
all or substantially all of its assets in a single transaction or series of
transactions to any Person unless:
 
(i)         in the case of any such transaction involving the Company, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any State thereof (including the District of
Columbia), and, if the Company is not such corporation or limited liability
company, (i) such corporation or limited liability company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;
 
(ii)         in the case of any such transaction involving a Subsidiary
Guarantor, the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Subsidiary Guarantor as an entirety, as
the case may be, shall be (1) the Company, such Subsidiary Guarantor or another
Subsidiary Guarantor; (2) a solvent corporation or limited liability company
(other than the Company or another Subsidiary Guarantor) that is organized and
existing under the laws of the United States or any State thereof (including the
District of Columbia) and, in the case of this clause (2), if such Subsidiary
Guarantor is not such corporation or limited liability company, (A) such
corporation or limited liability company shall have executed and delivered to
each holder of Notes its assumption of the due and punctual performance and
observance of each covenant and condition of the Subsidiary Guaranty of such
Subsidiary Guarantor and (B) the Company shall have caused to be delivered to
each holder of Notes an opinion of nationally recognized independent counsel, or
other independent counsel reasonably satisfactory to the Required Holders, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof; or
(3) any other Person, and such Person is not required to become a Subsidiary
Guarantor pursuant to Section 9.7;
 
28

--------------------------------------------------------------------------------

(iii)       each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
 
(iv)       immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
 
No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation, limited liability company or trust that shall theretofore have
become such in the manner prescribed in this Section 10.3, from its liability
under (x) this Agreement or the Notes (in the case of the Company) or (y) the
Subsidiary Guaranty (in the case of any Subsidiary Guarantor), unless, in the
case of the conveyance, transfer or lease of substantially all of the assets of
a Subsidiary Guarantor, such Subsidiary Guarantor is released from its
Subsidiary Guaranty in accordance with Section 9.7(b) in connection with or
immediately following such conveyance, transfer or lease.
 
10.4
Economic Sanctions, Etc.

 
The Company will not, will not permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder or any affiliate
of such holder to be in violation of, or subject to sanctions under, any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions Laws
 
10.5
[Reserved].

 
10.6
Subsidiary Indebtedness.

 
The Company will not permit any Subsidiary that is not a Subsidiary Guarantor to
incur, create, assume or permit to exist (collectively, “incur”) any
Indebtedness, except:
 
(a)          Indebtedness of any Subsidiary owed to the Company or any
Subsidiary;
 
(b)          Indebtedness of any Receivables Subsidiary incurred pursuant to the
Receivables Program Documents in an aggregate principal amount not in excess of
$100,000,000 outstanding at any time; and
 
29

--------------------------------------------------------------------------------

(c)          Indebtedness of Subsidiaries not permitted by the foregoing
paragraphs of this Section 10.6; provided that the aggregate principal amount of
all Indebtedness of all such Subsidiaries outstanding under this paragraph (c)
and Indebtedness secured by Liens permitted by Section 10.2(a) at any time shall
not exceed 20% of Total Consolidated Capital.
 
10.7
Transactions with Affiliates.

 
The Company will not, and will not permit any Subsidiary to, sell or transfer
any property or assets to, or purchase or acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates (other than
Wholly-Owned Subsidiaries), except that (a) the Company or any Subsidiary may
engage in any of the foregoing transactions in the ordinary course of business
at prices and on terms and conditions not materially less favorable to the
Company or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties or if no comparable transaction exists, on a basis that
is fair to the Company or such Subsidiary from a financial point of view and (b)
the Company and any Subsidiary may sell Receivables pursuant to a Receivables
Program.
 
10.8
Line of Business.

 
The Company will not, and will not permit any Material Subsidiary to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company is engaged on the date of this Agreement.
 
11.
EVENTS OF DEFAULT.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)          the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
 
(b)          the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
 
(c)          the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d) or Section 10.1; or
 
(d)          the Company or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
paragraphs (a),(b) or (c) of this Section 11) or in any Subsidiary Guaranty and
such default is not remedied within 30 days after the earlier of (i) the Company
or a Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or
 
30

--------------------------------------------------------------------------------

(e)          (i) any representation or warranty made in writing by or on behalf
of the Company or by any officer of the Company in this Agreement or in any
writing furnished in connection with the transactions contemplated hereby or
thereby proves to have been false or incorrect in any material respect on the
date as of which made or (ii) any representation or warranty made in writing by
or on behalf of any Subsidiary Guarantor or by any officer of such Subsidiary
Guarantor in any Subsidiary Guaranty or any writing furnished in connection with
such Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or
 
(f)          the Company or any Subsidiary (i) is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness when due (whether by
acceleration or otherwise) that is outstanding in an aggregate principal amount
of at least $50,000,000, for a period of 10 days or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity; or
 
(g)          the Company or any Material Subsidiary (i) is generally not paying,
or admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(h)          a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any Material
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any Material
Subsidiary, or any such petition shall be filed against the Company and such
petition shall not be dismissed within 90 days; or
 
(i)           a final judgment or judgments for the payment of money aggregating
in excess of $50,000,000 are rendered against one or more of the Company or any
Material Subsidiary, which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or
 
31

--------------------------------------------------------------------------------

(j)           if any event or events described in clauses (i) through (vi)
below, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect: (i) the Company
fails to make contributions necessary to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the determination that any Plan is in “at-risk status” (within the meaning
of Section 430 of the Code or Section 303 of ERISA), (iv) the Company or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company thereunder in a Material way; or
 
(k)          any Subsidiary Guaranty shall cease to be in full force and effect,
any Subsidiary Guarantor or any Person acting on behalf of any Subsidiary
Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty.
 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
 
12.
REMEDIES ON DEFAULT, ETC.

 
12.1
Acceleration.

 
(a)          If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
 
(b)          If any other Event of Default has occurred and is continuing, any
holder or holders of at least 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c)          If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing, any holder or holders of Notes at the
time outstanding affected by such Event of Default may at any time, at its or
their option, by notice or notices to the Company, declare all the Notes held by
it or them to be immediately due and payable.
 
32

--------------------------------------------------------------------------------

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The parties
hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.
 
12.2
Other Remedies.

 
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
 
12.3
Rescission.

 
At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
 
12.4
No Waivers or Election of Remedies, Expenses, etc.

 
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
 
33

--------------------------------------------------------------------------------

13.
REGISTRATION; EXCHANGE; SUBSTITUTION; TRANSFER OF NOTES.

 
13.1
Registration of Notes.

 
The Company shall keep at its principal executive office in the United States a
register for the registration and registration of transfers of Notes. The name
and address of each holder of one or more Notes and the principal amounts
thereof, each transfer thereof and the name and address of each transferee of
one or more Notes shall be registered in such register. If any holder of one or
more Notes is a nominee, then (a) the name and address of the beneficial owner
of such Note or Notes shall also be registered in such register as an owner and
holder thereof and (b) at any such beneficial owner’s option, either such
beneficial owner or its nominee may execute any amendment, waiver or consent
pursuant to this Agreement. Prior to due presentment for registration of
transfer, the Person in whose name any Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes absent manifest
error, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Accredited Investor, promptly upon request therefor, a complete
and correct copy of the names and addresses of all registered holders of Notes.
 
13.2
Transfer and Exchange of Notes.

 
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), the Company shall
execute and deliver within 10 Business Days, at the Company’s expense (except as
provided below), one or more new Notes (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit 1. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6.
 
34

--------------------------------------------------------------------------------

13.3
Replacement of Notes.

 
Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Accredited Investor, notice from such Institutional Accredited Investor of such
ownership and such loss, theft, destruction or mutilation), and
 
(a)          in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or an Institutional Accredited Investor, such Person’s
own unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b)          in the case of mutilation, upon surrender and cancellation thereof,
 
the Company at its own expense shall execute and deliver within 10 Business
Days, in lieu thereof, a new Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
 
14.
PAYMENTS ON NOTES.

 
14.1
Place of Payment.

 
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of The Bank of New York Mellon in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
 
14.2
Home Office Payment.

 
So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest and all other amounts becoming due
hereunder by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Accredited Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
14.2.
 
35

--------------------------------------------------------------------------------

14.3
FATCA Information.

 
By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Company, or to such
other Person as may be reasonably requested by the Company, from time to time
(a) in the case of any such holder that is a United States Person, such holder’s
United States tax identification number or other Forms reasonably requested by
the Company necessary to establish such holder’s status as a United States
Person under FATCA and as may otherwise be necessary for the Company to comply
with its obligations under FATCA and (b) in the case of any such holder that is
not a United States Person, such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder. Nothing in this Section
14.3 shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company is required to obtain such
information under FATCA and, in such event, the Company, as the case may be,
shall treat any such information it receives as confidential.
 
15.
EXPENSES, ETC.

 
15.1
Transaction Expenses.

 
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of one
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement or the Notes (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO;
provided, that such costs and expenses shall not exceed $3,500. The Company will
pay, and will save each Purchaser or holder of a Note harmless from, all claims
in respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes). Each Purchaser severally agrees to pay, and agree to
hold the Company harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers or finders retained by such Purchaser; provided
that, in connection with the initial sale of the Notes, MUFG Securities Americas
Inc. and U.S. Bancorp Investments, Inc. shall be considered a broker or finder
retained by the Company.
 
36

--------------------------------------------------------------------------------

15.2
Survival.

 
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.
 
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement, as applicable. Subject to the preceding sentence, this Agreement and
the Notes embody the entire agreement and understanding between each Purchaser
and the Company and supersede all prior agreements and understandings relating
to the subject matter hereof.
 
17.
AMENDMENT AND WAIVER.

 
17.1
Requirements.

 
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used in
such sections), will be effective as to any Purchaser unless consented to by
such Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17 or 20.
 
17.2
Solicitation of Holders of Notes.

 
(a)          Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
37

--------------------------------------------------------------------------------

(b)          Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each holder of Notes then outstanding even if such
holder did not consent to such waiver or amendment.
 
(c)          Consent in Contemplation of Transfer. Any consent given pursuant to
this Section 17 or any Subsidiary Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Subsidiary or any other Affiliate or (iii) any other Person in connection with,
or in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates (either pursuant to a
waiver under Section 17.1 or subsequent to Section 8.6 having been amended
pursuant to Section 17.1), in each case in connection with such consent, shall
be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
 
17.3
Binding Effect, etc.

 
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” or “the Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.
 
17.4
Notes held by the Company, etc.

 
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of their
Affiliates shall be deemed not to be outstanding.
 
38

--------------------------------------------------------------------------------

18.
NOTICES.

 
Except with respect to Electronic Notices permitted pursuant to Section 7, all
notices and communications provided for hereunder shall be in writing and sent
(a) by telecopy if the sender on the same day sends a confirming copy of such
notice by a recognized overnight delivery service (charges prepaid), or (b) by
registered or certified mail with return receipt requested (postage prepaid), or
(c) by a recognized overnight delivery service (with charges prepaid). Any such
notice must be sent:
 
(i)         if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
(ii)        if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or
 
(iii)       if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Office of the General Counsel, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
19.
REPRODUCTION OF DOCUMENTS.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by any Person who is a party to or recipient of any such document by
any photographic, photostatic, electronic, digital, or other similar process and
such Purchaser may destroy any original document so reproduced. The Company and
each Purchaser agrees and stipulates that, to the extent permitted by applicable
law, any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made by such Purchaser
in the regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
 
39

--------------------------------------------------------------------------------

20.
CONFIDENTIAL INFORMATION.

 
For the purposes of this Section 20, “Confidential Information” means (A)
information delivered to any Purchaser by or on behalf of the Company or its
Subsidiaries in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary or confidential in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by such Purchaser as being confidential information of the Company or
its Subsidiaries, (B) all information pertaining to systems defined as “critical
cyber assets” under the Critical Infrastructure Protection Standards promulgated
by the North American Electric Reliability Corporation and (C) all “critical
energy infrastructure information” and other information concerning “critical
infrastructure” as such terms are defined by the Federal Energy Regulatory
Commission pursuant to 18 C.F.R. §388.113(c) as may be amended or re-codified,
provided that in the case of clause (A), such term does not include information
that (a) was publicly known or otherwise known to such Purchaser prior to the
time of such disclosure, (b) subsequently becomes publicly known through no act
or omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company or its Subsidiaries, or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Accredited Investor to which it sells or offers to sell such Note
or any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (v) any Person from which it offers to purchase
any security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process (provided
that, subject to clause (z) below, if not prohibited by applicable law, such
Purchaser shall use commercially reasonable efforts to give notice thereof to
the Company prior to such disclosure), (y) in connection with any litigation to
which such Purchaser is a party (provided that, subject to clause (z) below, if
not prohibited by applicable law, such Purchaser shall use commercially
reasonable efforts to give notice thereof to the Company prior to such
disclosure) or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying the provisions of this
Section 20.
 
40

--------------------------------------------------------------------------------

21.
SUBSTITUTION OF PURCHASER.

 
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” is used in this Agreement (other than in
this Section 21), shall no longer be deemed to refer to such Substitute
Purchaser, but shall refer to such original Purchaser, and such original
Purchaser shall have all the rights of an original holder of the Notes under
this Agreement.
 
22.
MISCELLANEOUS.

 
22.1
Successors and Assigns.

 
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not, except that, subject to Section 10.3, the Company may not
assign or otherwise transfer any of its rights or obligations hereunder or under
the Notes without the prior written consent of each holder. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
22.2
Payments Due on Non-Business Days.

 
Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.5 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.
 
41

--------------------------------------------------------------------------------

22.3
Accounting Terms.

 
All accounting terms used herein that are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP and (ii) all
financial statements shall be prepared in accordance with GAAP; provided,
however, that in the event of a change in GAAP, the Company and the Required
Holders shall negotiate in good faith to revise (if appropriate) such ratios and
covenants to give effect to the intention of the parties under this Agreement as
at the date of this Agreement. In the event that such negotiation is
unsuccessful, all calculations thereafter made for the purpose of determining
compliance with the financial ratios and financial covenants contained herein
shall be made on a basis consistent with GAAP in existence as at the date of
this Agreement.
 
For purposes of determining compliance with this Agreement (including Section 9,
Section 10 and the definition of “Indebtedness”), any election by the Company to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
 
22.4
Severability.

 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
22.5
Construction.

 
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
As of the date of this Agreement, the Company has no Subsidiaries. References in
this Agreement to the Company’s Subsidiaries shall be ignored unless the Company
has one or more Subsidiaries at the relevant time.
 
42

--------------------------------------------------------------------------------

22.6
Counterparts.

 
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
 
22.7
Governing Law.

 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
 
22.8
Jurisdiction and Process; Waiver of Jury Trial.

 
(a)          The Company irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.
 
(b)          The Company agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 22.8(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.
 
(c)          The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
43

--------------------------------------------------------------------------------

(d)          Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
(e)          THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
 
44

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
 

 
Very truly yours,
       
EL PASO ELECTRIC COMPANY
       
By:
/s/ Nathan T. Hirschi
 
Name:
Nathan T. Hirschi
 
Title:
Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Agreement is hereby
accepted and agreed to
as of the date thereof.
 

 
The Northwestern Mutual Life Insurance Company
       
By:
Northwestern Mutual Investment Management Company, LLC
Its investment advisor
       
By:
/s/ David A. Barras
 
Name:  David A. Barras
 
Title:    Managing Director
       
The Northwestern Mutual Life Insurance Company, for its Group Annuity Separate
Account
       
By:
/s/ David A. Barras
 
Name: David A. Barras
 
Its Authorized Representative

 

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Agreement is hereby
accepted and agreed to
as of the date thereof.
 

 
State Farm Life Insurance Company
     
By:
/s/ Julie Hoyer  
Name: Julie Hoyer
 
Title:   Investment Executive
     
By:
/s/ Rebekah L. Holt  
Name: Rebekah L. Holt
 
Title:   Investment Professional
     
State Farm Life and Accident Assurance Company
     
By:
/s/ Julie Hoyer  
Name: Julie Hoyer
 
Title:   Investment Executive
     
By:
/s/ Rebekah L. Holt  
Name: Rebekah L. Holt
 
Title:   Investment Professional
     
State Farm Insurance Companies Employee Retirement Trust
     
By:
/s/ Julie Hoyer  
Name: Julie Hoyer
 
Title:   Investment Executive
     
By:
/s/ Rebekah L. Holt  
Name: Rebekah L. Holt
 
Title:   Investment Professional

 

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Agreement is hereby
accepted and agreed to
as of the date thereof.
 

 
Great-West Life & Annuity Insurance Company
     
By:
 /s/ Ward Argust  
Name: Ward Argust
 
Title:   Assistant Vice President, Investments

 

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Agreement is hereby
accepted and agreed to
as of the date thereof.
 

 
American Equity Investment Life Insurance Company
     
By:
 /s/ Jeffrey A. Fossell  
Name:  Jeffrey A. Fossell
 
Title:    Authorized Signatory

 

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Agreement is hereby
accepted and agreed to
as of the date thereof.
 

 
The Guardian Life Insurance Company of America
     
By:
 /s/ Edward Brennan  
Name:  Edward Brennan
 
Title:    Senior Director
     
The Guardian Insurance & Annuity Company, Inc.
     
By:
 /s/ Edward Brennan  
Name:  Edward Brennan
 
Title:    Senior Director






--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Agreement is hereby
accepted and agreed to
as of the date thereof.
 

 
The State Life Insurance Company
     
By:  American United Life Insurance Company
 
Its:  Agent
     
By:
 /s/ David Weisenburger  
Name:  David Weisenburger
 
Title:    VP, Fixed Income Securities

 

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Agreement is hereby
accepted and agreed to
as of the date thereof.
 

 
Jackson National Life Insurance Company
     
By:  PPM America, Inc., as attorney in fact, on behalf of Jackson National Life
Insurance Company
     
By:
/s/ Elena Unger  
Name: Elena Unger
 
Title:   Vice President

 

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Agreement is hereby
accepted and agreed to
as of the date thereof.
 

 
CMFG Life Insurance Company
     
By:  MEMBERS Capital Advisors, Inc. acting as Investment Advisor
     
By:
/s/ Allen R. Cantrell  
Name:  Allen R. Cantrell
 
Title:    Managing Director, Investments

 

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Agreement is hereby
accepted and agreed to
as of the date thereof.
 

 
Southern Farm Bureau Life Insurance Company
     
By:
/s/ David Divine  
Name: David Divine
 
Title:   Senior Portfolio Manager



 

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

SCHEDULE B
 
DEFINED TERMS
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or its Subsidiaries or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
 
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
 
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.
 
“Capital Lease Obligations” of any person means the obligations of such person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
Schedule B-1

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

“Change of Control” means (a) an event or series of events by which any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than one or more Permitted Holders) becomes the “beneficial owner”
(as defined in Rule 13d‑3 under the Exchange Act), directly or indirectly, of
more than 50% of the voting power of the then outstanding Voting Stock of the
Company or (b) a majority of the members of the Board of Directors of the
Company are not Continuing Directors; provided, however, that a “Change of
Control” shall not be deemed to have occurred as a result of the formation of a
holding company for the Company or its businesses as part of any transaction
(merger, consolidation, plan of exchange, etc.) in which such holding company is
owned, following the transaction, by the former holders of the Company’s Voting
Stock in substantially the same proportions as their ownership of the Company’s
Voting Stock immediately prior to such transaction.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means El Paso Electric Company, a Texas corporation.
 
“Confidential Information” is defined in Section 20.
 
“Continuing Directors” means as of any date of determination, any member of the
board of directors of the Company who (i) was a member of such board of
directors on the date of this Agreement or (ii) was nominated for election or
elected to such board of directors with the approval of a majority of Continuing
Directors who were members of such board at the time of such nomination or
election.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
 
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
 
“Credit Agreement” means the Second Amended and Restated Credit Agreement dated
as of January 14, 2014 among the Company, The Bank of New York Trust Company,
National Association, as trustee of the Rio Grande Resources Trust II, the
lenders party thereto and JPMorgan Chase Bank, National Association as
Administrative Agent and Issuing Bank, as amended and supplemented by that
Extension and Increase Confirmation, dated as of January 9, 2017, by and among
the Company, The Bank of New York Mellon Trust Company, N.A., not in its
individual capacity, but solely in its capacity as successor trustee of the Rio
Grande Resources Trust II, as such agreement may be further amended, restated,
supplemented, modified or extended, and any successor, substitute, or
replacement thereto.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
Schedule B-2

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank, National Association as its “base” or “prime” rate.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.


“Electronic Delivery” means (i) for reports, registration statements and other
documents required to be filed with the SEC, the filing and availability thereof
on “EDGAR” and the availability thereof on the Company’s home page on the
worldwide web (at the date of this Agreement located at: 
http//www.epelectric.com) and (ii) for any documents not required to be filed
with the SEC, the availability thereof on the Company’s home page on the
worldwide web, and in the case of this clause (ii), the prior notice by the
Company to each holder of Notes of such availability, with such notice
containing either (y) an attachment of such reports, registration statements or
other documents or (z) a link to the site on the worldwide web containing such
documents.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excepted Assets” means all bills, notes and other instruments, accounts
receivable, claims, credits, judgments, demands, general intangibles, licenses
and privileges (except franchises and permits), emissions allowances, choses in
action, patents, patent applications, patent licenses and other patent rights,
trade names, trademarks and all contracts, leases and agreements of whatsoever
kind and nature, other than any of the foregoing which are by the express
provisions of the Mortgage Indenture subjected or required to be subjected to
the lien of the Mortgage Indenture.
 
Schedule B-3

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
 
“FERC” means the Federal Energy Regulatory Commission, or any Governmental
Authority succeeding to any or all of such commission’s authority.
 
“Finsub” means a special purpose corporation organized under the laws of a State
of the United States of America formed solely for the purpose of engaging in the
Receivables Program.
 
“First Mortgage Bonds” means any series of First Mortgage Bonds of the Company
issued pursuant to a Mortgage Indenture.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a)          the government of
 
(i)         the United States of America or any state or other political
subdivision thereof, or
 
(ii)        any jurisdiction in which the Company or its Subsidiaries conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or its Subsidiaries, or
 
(b)          any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.
 
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
 
“Guarantee” of or by any person means any obligation, contingent or otherwise,
of such person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness of the payment of such Indebtedness or (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business.
 
Schedule B-4

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations of such Person in respect of
interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements, (j) the principal
component of all obligations of such Person as an account party in respect of
letters of credit (other than any letter of credit in respect of which a
back-to-back letter of credit has been issued, provided that the commercial bank
issuing such back- to-back letter of credit has a long-term senior unsecured
debt rating of not less than A- by S&P and not less than A3 by Moody’s) and (k)
the principal component of all obligations of such Person as an account party in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner,
other than to the extent that the instrument or agreement evidencing such
Indebtedness expressly limits the liability of such Person in respect thereof.
 
“Institutional Accredited Investor” means any Person that is an “accredited
investor” as such term is defined under Rule 501(a)(1), (2), (3) or (7)
promulgated under the Securities Act.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease Obligation, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).
 
Schedule B-5

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

“Make-Whole Amount” is defined in Section 8.7.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.
 
“Material Credit Facility” means, as to the Company and its Subsidiaries,
 
(a)           the Credit Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and
 
(b)           any other bank or asset-based credit facilities (whether providing
for revolving, letter of credit or term extensions of credit) that provide for
extensions of credit or commitments therefor in an aggregate amount equal to or
greater than $100,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency on such date) and in respect
of which the Company or any of its Subsidiaries is obligated on Indebtedness
(excluding, for the avoidance of doubt, any Mortgage Indenture securing First
Mortgage Bonds) (“Credit Facility”); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.
 
“Material Subsidiary” means, at any time, (a) a Domestic Subsidiary of the
Company (other than a Receivables Subsidiary) with consolidated total assets at
such time equal to or greater than 10% of the Company’s consolidated total
assets at such time or (b) any other Subsidiary which becomes a Subsidiary
Guarantor.
 
“Memorandum” is defined in Section 5.3.
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
 
“Mortgage Indenture” means any indenture (including without limitation any
indenture entered into by the Company following the date hereof) secured by a
mortgage Lien upon the Company’s Operating Property.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
Schedule B-6

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

“NMPRC” is defined in Section 5.7.
 
“Notes” is defined in Section 1.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Operating Property” mean, as of any date, (a) all of the real, personal and
mixed property which is an integral part of or is used or to be used as an
integral part of the electric generating, transmission and/or distribution
operations of the Company, (b) any undivided legal interest of the Company in
any such property which is jointly owned by the Company and any other Person or
Persons and (c) franchises and permits owned by the Company in connection with
the electric generating, transmission and/or distribution operations of the
Company, including, without limitation, all of such property which is acquired
by the Company after the Closing; provided, however, that Operating Property
shall not be deemed to include any Operating Property excepted under a Mortgage
Indenture.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Purchaser” means each of the purchasers that has executed and delivered this
Agreement to the Company and such Purchaser’s successors and assigns permitted
by this Agreement (so long as any such assignment complies with Section 13.2),
provided, however, that any Purchaser of a Note that ceases to be the registered
holder or a beneficial owner (through a nominee) of such Note as the result of a
transfer thereof pursuant to Section 13.2 shall cease to be included within the
meaning of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
 
Schedule B-7

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

“Rating Decline” means (i) a decrease to less than “investment grade” (currently
BBB- and Baa3) in the rating of the Company’s unsecured debt (or its secured
debt that is the equivalent of the Notes if they are secured at such time) by
either Moody’s or S&P or (ii) a withdrawal of such rating by either Moody’s or
S&P; provided, however, that such decrease or withdrawal occurs on, or within 30
days following, the date of public notice of the occurrence of a Change of
Control.
 
“Receivables” has the meaning assigned to such term in the definition of
“Receivables Program.”
 
“Receivables Program” means, collectively, (a) the sale of, or transfer of
interests in, account receivables and related contract rights (“Receivables”) of
the Company to Finsub and (b) the transfer of such Receivables by Finsub to a
special purpose trust or corporation which is not an Affiliate of the Company or
Finsub; provided, that all terms and conditions of, and all documentation
relating to, the Receivables Program shall be (i) in form and substance
customary to a comparable Receivables Program and (ii) non-recourse to the
Company other than pursuant to customary representations, warranties, covenants
and indemnities entered into in connection with a Receivables Program.
 
“Receivables Program Documents” means all agreements, in form and substance
customary to a Receivables Program, that may from time to time be entered into
by the Company or a Subsidiary in connection with any Receivables Program, as
such agreements may be amended, supplemented or otherwise modified from time to
time in accordance with the provisions thereof and hereof.
 
“Receivables Subsidiary” means a wholly-owned Domestic Subsidiary of the Company
formed solely for the purpose of engaging in a Receivables Program and which
acts as a purchaser of Receivables under a Receivables Program.
 
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
 
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
 
Schedule B-8

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

“S&P” means Standard & Poor’s Ratings Group, and its successors.
 
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
 
“Stockholders’ Equity” means, as at any date of determination, the stockholders’
equity at such date of the Company, as determined in accordance with GAAP.
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.
 
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.
 
“Subsidiary Guaranty” is defined in Section 9.7(a).
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“this Agreement” or “the Agreement” is defined in Section 17.3.
 
“Total Consolidated Capital” means as at any date of determination, the sum of
Total Consolidated Debt on such date and Stockholders’ Equity at such date.
 
“Total Consolidated Debt” means, as of any date of determination, all
Indebtedness (other than (a) Indebtedness of the type referred to in clause (i)
of the definition of the term “Indebtedness”, (b) Indebtedness of the type
referred to in clause (j) of the definition of the term “Indebtedness”, except
to the extent of unreimbursed drawings thereunder, and (c) Indebtedness of the
type referred to in clause (k) of the definition of the term “Indebtedness”) of
Company at such date.
 
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
Schedule B-9

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
 
“Voting Stock” means stock having the voting power for the election of
directors, trustees, general partners or managers, as the case may be, whether
at all times or only so long as no senior class of stock has such voting power
by reason of any contingency.
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.
 
Schedule B-10

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

EXHIBIT 1
 
FORM OF NOTE
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY OTHER STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THIS SECURITY MAY ONLY BE
TRANSFERRED TO AN “INSTITUTIONAL ACCREDITED INVESTOR” IN ACCORDANCE WITH THE
TERMS OF THE NOTE PURCHASE AGREEMENT DATED AS OF JUNE 28, 2018.
 
EL PASO ELECTRIC COMPANY
 
4.22% Senior Note Due August 15, 2028
 
No. [_____]
          [Date]
$[_______]
 PPN[______________]

 
FOR VALUE RECEIVED, the undersigned, the El Paso Electric Company (the
“Company”), promises to pay to [         ], or registered assigns, the principal
sum of $[              ] on August 15, 2028, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 4.22% per annum from the date hereof, payable
semiannually, on February 15 and August 15 in each year, commencing with the
February 15 or August 15 next succeeding the date hereof (provided, that the
first interest payment shall be made on February 15, 2019), until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to the greater of (i) 6.22% or
(ii) 2% over the rate of interest publicly announced by JPMorgan Chase Bank,
National Association from time to time in New York, New York as its “base” or
“prime” rate, on any overdue payment of interest and, during the continuance of
an Event of Default, on the unpaid balance hereof and on any overdue payment of
any Make-Whole Amount, payable semiannually as aforesaid (or, at the option of
the registered holder hereof, on demand), but in each case in no event in excess
of the maximum nonusurious rate of interest permitted under applicable law.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of The Bank of New York Mellon in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
 
Exhibit 1-1

--------------------------------------------------------------------------------

El Paso Electric Company
Note Purchase Agreement

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement dated as of June 28, 2018 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representation set forth in Section
6 of the Note Purchase Agreement. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the state of New York excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.
 

 
EL PASO ELECTRIC COMPANY
     
By:
   
Name:
 
Title:

 
Exhibit 1-2

--------------------------------------------------------------------------------

EXHIBIT 4.4(a)


FORM OF OPINION OF COUNSEL
FOR THE COMPANY
 
001468.0118
 
June 28, 2018
 
To the Purchasers listed on
Schedule A to the
Agreement referred to below
 
El Paso Electric Company
4.22% Senior Notes due 2028
Ladies and Gentlemen:
 
This letter is being furnished to you pursuant to Section 4.4(a) of the Note
Purchase Agreement dated as of June 28, 2018 (the “Agreement”) among El Paso
Electric Company, a Texas corporation (the “Company”), and you, relating to the
issuance and sale by the Company to you of $125,000,000 aggregate principal
amount of the Company’s 4.22% Senior Notes due August 15, 2028 (the “Notes”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement.
 
In connection with the offer and sale of the Notes to you, we have reviewed
originals or copies of the following:
 

(i)
the Agreement;

 

(ii)
the Notes;

 

(iii)
documents relating to the Company delivered by the Company, including the
Amended and Restated Articles of Incorporation of the Company and the Amended
and Restated Bylaws of the Company, each as amended to date;

 

(iv)
corporate records of the Company, including minute books, as furnished to us by
the Company;

 

(v)
certificates of public officials and officers or other representatives of the
Company; and

 

(vi)
statutes and such other instruments and documents as we have deemed necessary or
advisable for purposes of the opinions hereinafter expressed.

 
Exhibit 4.4(a)-1

--------------------------------------------------------------------------------

In giving the opinions set forth below, we have relied, to the extent we deemed
appropriate, without independent investigation or verification, upon the
certificates, statements or other representations of officers or other
representatives of the Company and of governmental and public officials with
respect to the accuracy and completeness of the factual matters contained in or
covered by such certificates, statements or representations. In making our
examination, we have assumed that all signatures on documents examined by us are
genuine, all documents submitted to us as originals are authentic and complete,
and all documents submitted to us as copies are true and correct copies of the
originals of such documents.
 
Further, in rendering the opinions expressed below, we have assumed with your
permission and without independent verification or inquiry that each of the
documents listed above executed by parties other than the Company have been duly
authorized, executed and delivered by, and constitute the valid and legally
binding obligation of such party thereto, enforceable against each such party in
accordance with its terms and that all such other parties are duly organized and
validly existing and have the requisite power and authority to execute and
deliver such documents and to perform their obligations thereunder. Moreover, in
rendering the opinions expressed below, we have assumed with your permission and
without independent verification or inquiry that no laws, rules or regulations,
and no judicial, administrative or other action of any governmental authority,
not expressly opined to herein would adversely affect the opinions set forth
herein.
 
On the basis of the foregoing, and subject to the exceptions, limitations,
qualifications and assumptions set forth herein, we are of the opinion that:
  

1.            The Company has the corporate power and authority to issue the
Notes, to enter into the Agreement and to perform its obligations thereunder.
    

2.            The Agreement has been duly authorized by all necessary corporate
action on the part of the Company, has been duly executed and delivered by the
Company and constitutes the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject, as to
enforcement, to (a) applicable bankruptcy, insolvency, reorganization,
arrangement, fraudulent transfer or conveyance, moratorium, conservatorship and
similar laws affecting creditors’ rights and remedies generally, (b) general
principles of equity (whether considered in a proceeding in equity or at law),
including, without limitation, the possible unavailability of specific
performance, injunctive relief or any other equitable remedy, and (c) principles
of materiality and reasonableness and implied covenants of good faith and fair
dealing.
 
3.            The Notes have been duly authorized by all necessary corporate
action on the part of the Company and have been duly executed and delivered by
the Company and, when authenticated in accordance with the terms of the
Agreement and delivered to and paid for by the Purchasers in accordance with the
terms of the Agreement, will constitute valid and legally binding obligations of
the Company, enforceable against the Company in accordance with their terms,
subject, as to enforcement, to (a) applicable bankruptcy, insolvency,
reorganization, arrangement, fraudulent transfer or conveyance, moratorium,
conservatorship and similar laws affecting creditors’ rights and remedies
generally, (b) general principles of equity (whether considered in a proceeding
in equity or at law), including, without limitation, the possible unavailability
of specific performance, injunctive relief or any other equitable remedy, and
(c) principles of materiality and reasonableness and implied covenants of good
faith and fair dealing.
 
Exhibit 4.4(a)-2

--------------------------------------------------------------------------------

4.            The issuance and sale of the Notes to the Purchasers pursuant to
the Agreement do not, and the execution and delivery of the Notes and the
Agreement by the Company and the performance by the Company of its obligations
under the Notes and the Agreement (collectively, the “Documents”) on the date
hereof will not, (i) contravene any provision of the Amended and Restated
Articles of Incorporation or Amended and Restated Bylaws of the Company, each as
amended to date, or (ii) contravene any provision of Applicable Law (except for
such contraventions that would not reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect).  “Applicable Law” means
the laws of the State of Texas, the laws of the State of New York and the
federal laws of the United States of America that in our experience is normally
applicable to general business corporations in relation to transactions of the
type contemplated by the Documents, provided that we express no opinion as to
federal or state securities (except as set forth in paragraph 7 below) or Blue
Sky laws, antifraud laws, the rules of the Financial Industry Regulatory
Authority, Inc. (“FINRA”), the Public Utility Holding Company Act of 2005, as
amended (“PUHCA”), or any related laws, rules or regulations or the Federal
Power Act or any other laws, rules or regulations promulgated by or within the
enforcement authority of the Federal Energy Regulatory Commission (“FERC”) or
the Nuclear Regulatory Commission (“NRC”).
 
5.            The Company is not, and after giving effect to the issuance and
sale of the Notes and the application of the net proceeds thereof as
contemplated by the Agreement, will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.
 
6.            No consent, approval, authorization or order of, or qualification
with, any United States federal, or any Texas or New York state court,
governmental, regulatory or administrative agency or commission or other
governmental authority or instrumentality is required under Applicable Law for
the execution and delivery of the Agreement by the Company, the issuance and
sale of the Notes to the Purchasers pursuant to the Agreement or for the
performance by the Company of its obligations under the Documents on the date
hereof, except such as (i) may be required by FINRA or the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Notes, the PUHCA, the Federal Power Act or any other laws, rules or regulations
promulgated by or within the enforcement authority of the FERC or the NRC, as to
which we express no opinion (except as set forth in paragraph 7 below), or (ii)
have already been obtained or made; provided, however, that the Public Utility
Commission of Texas (“PUCT”) rules require that each electric utility subject to
reporting requirements of the SEC file three copies of each required report
(including Form 10-Ks, Form 10-Qs, Form 8-Ks, annual reports and registration
statements) with the PUCT no later than fifteen days from the initial filing
date with the SEC.
 
7.            No registration under the Securities Act of 1933, as amended, of
the Notes is required in connection with the offer, sale and delivery of the
Notes to the Purchasers as contemplated by the Agreement, and no indenture is
required to be qualified under the Trust Indenture Act of 1939, as amended, in
each case assuming the accuracy of, and compliance with, the representations,
warranties and covenants of the Company and the Purchasers in the Agreement, it
being understood that no opinion is expressed as to any subsequent offer or
resale of the Notes.
 
Exhibit 4.4(a)-3

--------------------------------------------------------------------------------

8.            The borrowings under the Agreement and the application of the net
proceeds thereof as contemplated by the Agreement do not violate Regulation U or
X of the Board of Governors of the Federal Reserve System as in effect on the
date hereof, assuming that the Company complies with the provisions of the
Agreement relating to the use of net proceeds and based upon the representations
and warranties in Section 5.14 of the Agreement.
 
The opinions set forth above are limited in all respects to matters of
Applicable Law, in each case as published and in effect on the date hereof, and
we express no opinion as to the law of any other jurisdiction, the PUHCA or any
related laws, rules or regulations or the Federal Power Act or any other laws,
rules or regulations promulgated by or within the enforcement authority of the
FERC or the NRC or any other law, rule or regulation that is applicable to the
Company, the Documents or the transactions contemplated thereby solely because
such law, rule or regulation is part of a regulatory regime applicable to any
party to any of the Documents or any of its affiliates due to the specific
assets or business of such party or such affiliate.
 
This letter is being furnished only to you, the Purchasers, solely for your
benefit, exclusively for use in connection with the transactions contemplated
under the Agreement, and is not to be used, quoted, relied upon or otherwise
referred to by any other person or for any other purposes without our prior
written consent, except that our prior written consent is not needed to furnish
a copy of this letter (with no right of reliance): (a) in connection with any
proceedings relating to the Agreement or the enforcement thereof; (b) to
accountants and counsel for the Purchasers; (c) to the National Association of
Insurance Commissioners or bank or other governmental regulatory examiners; (d)
to any rating agency rating any Purchaser; (e) pursuant to judicial process or
government order or requirement; and (f) to prospective permitted assignees of
any Purchaser under the Agreement. This letter may be provided, without our
prior consent (with right of reliance) to the transferees of Notes that are
Institutional Accredited Investors (the “Transferees”), in each case on the
condition and understanding that (i) this letter speaks only as of the date
hereof, (ii) we have no responsibility or obligation to update this letter to
consider its applicability or correctness to such Transferee, (iii) in no event
shall any Transferee have any greater rights with respect hereto than the
original addressees of this letter on the date hereof nor, in the case of any
Transferee that becomes a Transferee by assignment, any greater rights than its
assignor, (iv) in furtherance and not in limitation of the foregoing, our
consent to such reliance shall in no event constitute a reissuance of the
opinions expressed herein or otherwise extend any statute of limitations period
applicable hereto on the date hereof, and (v) any such reliance by any such
Transferee also must be actual and reasonable under the circumstances existing
at the time of its becoming a Transferee, including any changes in law or facts,
or any other developments or events known to or reasonably knowable by such
Transferee at such time.
 
This letter speaks as of the date hereof, and we undertake no, and hereby
disclaim any, obligation or responsibility to update or supplement this letter
in response to changes in law or facts or the occurrence of developments or
events after the date hereof affecting any transaction contemplated by the
Agreement, or any opinion expressed herein.
 
Very truly yours,
 
Exhibit 4.4(a)-4

--------------------------------------------------------------------------------

EXHIBIT 4.4(b)


FORM OF OPINION OF INTERNAL COUNSEL
FOR THE COMPANY
 
To the Purchasers listed on
Schedule A to the
Agreement referred to below
 
Ladies and Gentlemen:
 
I have acted as General Counsel for El Paso Electric Company, a Texas
corporation (the “Company”), in connection with the Note Purchase Agreement
dated as of June 28, 2018 (the “Agreement”) among the Company and you, under
which you have severally agreed to purchase from the Company $125,000,000
aggregate principal amount of the Company’s 4.22% Senior Notes due August 15,
2028 (the “Notes”).  I am issuing this opinion pursuant to Section 4.4(b) of the
Agreement.  Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.
 
In connection with rendering the opinions expressed herein, I (or attorneys
under my supervision) have reviewed (1) the Agreement, (2) the Notes, (3) the
September 1, 2017 application filed by the Company with the Federal Energy
Regulatory Commission (“FERC”) in Docket No. ES17-54-000, for authorization
under Section 204 of the Federal Power Act, as amended (the “FPA”), to issue
long-term debt (the “204 Application”), (4) FERC’s delegated letter order dated
October 31, 2017 in El Paso Electric Co., 161 FERC ¶ 62,062 (2017) (the “204
Order”), (5) the September 5, 2017 application filed by the Company with the New
Mexico Public Regulation Commission (“NMPRC”) in Case No. 17-00217-UT, for
authorization to issue long-term debt by the Company, (6) NMPRC’s Recommended
Decision dated September 26, 2017 in Case No. 17-00217-UT, and (7) NMPRC’s Final
Order Adopting Recommended Decision dated October 4, 2017 in Case No.
17-00217-UT authorizing the issuance and sale of the Notes by the Company
pursuant to the Agreement (the “2017 NMPRC Final Order”).  In addition, I (or
attorneys under my supervision) have reviewed such other records, agreements,
instruments, certificates of public officials and other documents, and have made
such other investigations, as I have deemed necessary for the purpose of this
opinion letter.
 
Exhibit 4.4(b)-1

--------------------------------------------------------------------------------

I have (i) relied as to factual matters on the representations and warranties
contained in the Agreement, and (ii) assumed (A) the authenticity of all
documents submitted to me as originals, (B) the genuineness of signatures or
original documents, and the conformity to the originals of all copies submitted
to me as photocopies or conformed copies, (C) the due authorization, execution
and delivery of the Agreement by each of the parties executing such documents
(other than the Company), (D) that the Agreement constitutes a valid and binding
agreement of the parties thereto (other than the Company), and (E) the accuracy
and completeness of the public records of the regulatory agencies, boards and
commissions on which I have relied.
 
I have assumed that all applicable laws and regulations have been duly enacted
and validly promulgated, that all regulatory agencies, boards and commissions
have been duly constituted, that all public officials and all members of said
agencies, boards and commissions have been duly appointed and are lawfully
holding the positions to which they have been elected or appointed, and that any
actions taken by them under delegated authority are undertaken pursuant to
properly delegated authority.
 
Based upon the foregoing, and subject to the qualifications set forth below, it
is my opinion that:
 

1.
The Company is validly existing as a corporation subsisting under the laws of
the State of Texas and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification (except where the
failure to so qualify would not have a Material Adverse Effect, as that term is
defined in the Agreement).

 

2.
The execution and delivery by the Company of, and the performance by the Company
of its obligations under, the Agreement and the Notes will not contravene (i)
any provision of any statute, rule, regulation, order, judgment or decree of the
State of New Mexico, or any federal law of the United States of America (except
with respect to federal, state or foreign securities laws as to which I express
no opinion) or (ii) any provision of the New Mexico Public Utility Act (the
“NMPUA”) or the related rules, regulations, published interpretations and orders
issued thereunder.

 

3.
(a) The execution, delivery and performance by the Company of the Agreement and
(b) the incurrence of indebtedness pursuant to the Agreement do not (i) violate,
conflict with, constitute or result in a breach of any of the terms or
provisions of, or a default under (or an event that with notice or the lapse of
time, or both, would constitute a default), (ii) result in the imposition of a
lien or encumbrance on any assets or properties of the Company pursuant to, or
(iii) give rise to any right to accelerate or require the prepayment or
repurchase or redemption of any obligation under (A) any indenture, contract,
instrument or agreement known to me, or (B) any judgment, order or decree of any
court or governmental agency or authority that has jurisdiction over the Company
or its assets or properties.

 
Exhibit 4.4(b)-2

--------------------------------------------------------------------------------

4.
There are no pending or, to my knowledge, threatened actions or proceedings
against or affecting the Company or any property of the Company before any
court, governmental agency or arbitrator which (a) purport to affect the
legality, validity or enforceability of the Agreement or the Notes and (b)
individually or in the aggregate, if adversely determined, could be reasonably
expected to have a Material Adverse Effect.

 

5.
No consent, approval, authorization, or order of, or qualification with, any
governmental body or agency under the laws of the State of New Mexico, any
federal law of the United States of America, or to the best of my knowledge, any
other state or jurisdiction of the United States, that in my experience is
normally applicable to general business corporations of the same type as the
Company in relation to transactions of the type contemplated by the Agreement,
is required for the issuance of the Notes or the execution, delivery and
performance by the Company of its obligations under the Agreement, except such
as may be required (i) under federal, state or foreign securities or Blue Sky
laws as to which I express no opinion, (ii) by the FERC as described in
paragraph 6 below, or (iii) by the NMPRC as described in paragraph 9 below.

 

6.
No authorization, consent, approval, or filing or registration with any
governmental agency or body, including the FERC, the FPA and the Public Utility
Holding Company Act of 2005, and the rules and regulations under each, each as
in effect on the date hereof is necessary for the Company to issue the Notes,
except for (i) the authorization that has been duly obtained from FERC in the
204 Order, and (ii) the filing with FERC of a Report of Securities Issued no
later than 30 days after the sale or placement of the Notes.

 

7.
The execution, delivery and performance by the Company of the Agreement and the
Notes, in accordance with their respective terms will not result in a violation
of the FPA or the related rules, regulations, published interpretations and
orders issued thereunder, in each case as presently implemented or interpreted.

 

8.
As of the date hereof, the 204 Order is still in effect.

 

9.
The NMPRC has issued the 2017 NMPRC Final Order, such order is in full force and
effect, is not subject to rehearing or appeal by any party other than the
Company, and is sufficient to authorize the issuance and sale of the Notes and
the transactions contemplated by the Agreement; and no other action, consent or
approval of, registration or prior filing with or any other action by any
governmental authority pursuant to the NMPUA or pursuant to other statutes of
the State of New Mexico applicable to the Company as a result of the fact that
it is an electric public utility, is or will be required of the Company in
connection with the Notes, except (A) those that (i) have been made or obtained,
(ii) are in full force and effect and (iii) have not been withdrawn and (B) the
filing with the NMPRC of a verified report of the transaction no later than 90
days after the sale or placement of the Notes.

 
Exhibit 4.4(b)-3

--------------------------------------------------------------------------------

10.
To my knowledge, no stop order, restraining order or denial of an application
for approval has been issued and no investigation, proceeding or litigation has
been commenced or threatened before any governmental or regulatory authority or
court of the State of New Mexico with respect to the Notes.

 
I am a member of the Bar of the State of Texas and the State of New Mexico and
the foregoing opinion is limited to the laws of the State of Texas and the State
of New Mexico and the federal laws of the United States of America, except that
I express no opinion as to any law, rule or regulation that is applicable to the
Company, the Agreement or the transactions contemplated thereby solely because
such law, rule or regulation is part of a regulatory regime applicable to any
party to the Agreement or any of its affiliates due to the specific assets or
business of such party or such affiliate, except as set forth with respect to
the FERC and the NMPUA, and the FPA in paragraphs 6 and 7 above.  The foregoing
opinion is based upon existing laws and regulations as of the date hereof, and I
undertake no obligation to advise you of changes that may be brought to my
attention after the date hereof.
 
This opinion letter is being furnished only to you, the Purchasers, solely for
your benefit, exclusively for use in connection with the transactions
contemplated under the Agreement, and is not to be used, quoted, relied upon or
otherwise referred to by any other person or for any other purposes without my
prior written consent, except that my prior written consent is not needed to
furnish a copy of this opinion letter (with no right of reliance): (a) in
connection with any proceedings relating to the Agreement or the enforcement
thereof; (b) to accountants and counsel for the Purchasers; (c) to the National
Association of Insurance Commissioners or bank or other governmental regulatory
examiners; (d) to any rating agency rating any Purchaser; (e) pursuant to
judicial process or government order or requirement; and (f) to prospective
permitted assignees of any Purchaser under the Agreement. This opinion letter
may be provided, without my prior consent (with right of reliance) to the
transferees of Notes that are Institutional Accredited Investors (collectively,
the “Transferees”), in each case on the condition and understanding that (i)
this opinion letter speaks only as of the date hereof, (ii) I have no
responsibility or obligation to update this opinion letter to consider its
applicability or correctness to such Transferee, (iii) in no event shall any
Transferee have any greater rights with respect hereto than the original
addressees of this letter on the date hereof nor, in the case of any Transferee
that becomes a Transferee by assignment, any greater rights than its assignor,
(iv) in furtherance and not in limitation of the foregoing, my consent to such
reliance shall in no event constitute a reissuance of the opinions expressed
herein or otherwise extend any statute of limitations period applicable hereto
on the date hereof, and (v) any such reliance by any such Transferee also must
be actual and reasonable under the circumstances existing at the time of its
becoming a Transferee, including any changes in law or facts, or any other
developments or events known to or reasonably knowable by such Transferee at
such time.
 
Very truly yours,
 
Exhibit 4.4(b)-4

--------------------------------------------------------------------------------

EXHIBIT 4.4(c)
 
FORM OF OPINION OF SPECIAL ARIZONA REGULATORY COUNSEL
FOR THE COMPANY
 
June 28, 2018
 
To the Purchasers listed on
Schedules A to the Note Purchase
Agreements referred to below
 

Re:
El Paso Electric Company: 2018 Note Purchase Agreements (Arizona Public Utility
Act Opinion)

 
Ladies and Gentlemen:
 
We have acted as special regulatory counsel in the State of Arizona (the
“State”) to El Paso Electric Company, a Texas corporation (the “Company”), on
matters relating to the Arizona Public Utility Act, 40 A.R.S. §§ 201 et seq.
(the “Act”) in connection with (a) that certain Note Purchase Agreement, dated
as of June 28, 2018, by and among the Company and the Purchasers listed on
Schedule A thereto (the “Senior Note Purchase Agreement”), with respect to
$125,000,000 in 4.22% Senior Notes due August 15, 2028 (the “Company Notes”),
and (b) that certain Notice Purchase Agreement, dated as of June 28, 2018, by
and among the Company, Rio Grande Resources Trust II (the “Issuer”) and the
Purchasers listed on Schedule A thereto (the “Senior Guaranteed Note Purchase
Agreement”; together with the Senior Note Purchase Agreement, the “Note Purchase
Agreements”), with respect to $65,000,000 in 4.07% Senior Guaranteed Notes due
August 15, 2025 (the “Issuer Notes”; together with the Company Notes, the
“Notes”). This opinion letter is given pursuant to Section 4.4(c) of the Senior
Note Purchase Agreement and pursuant to Section 4.4(c) of the Senior Guaranteed
Note Purchase Agreement. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the applicable Note Purchase
Agreement. The scope of this opinion letter is limited solely to matters arising
under the Act.
 

A.
Documents and Matters Examined

 
In connection with this opinion letter, we have examined originals or copies of
such documents, records, certificates of public officials, and certificates of
officers and representatives of the Company and others, as we have considered
necessary to provide a basis for the opinions expressed herein, including the
following:
 
A-1.        the Note Purchase Agreements; and
 
A-2         the Notes.
 
As to matters of fact material to the opinions expressed herein, we have relied
on (a) information in public authority documents and information provided in
certificates of officers/representatives of the Company and others, including,
but not limited to, the Officer’s Certificate attached hereto as Exhibit A (the
“Certificate”), (and all opinions based thereon are as of the dates of such
documents and certificates, not as of the date of this opinion letter), and (b)
the representations and warranties of the Company in the Note Purchase
Agreements. We have not independently verified the facts so relied on.
 
Exhibit 4.4(c)-1

--------------------------------------------------------------------------------

B.
Assumptions

 
We have relied, without investigation, on the following assumptions:
 
B-1.         Original documents reviewed by us are authentic, copies of original
documents reviewed by us conform to the originals and all signatures on executed
documents are genuine.
 
B-2.         All individuals have sufficient legal capacity to perform their
functions with respect to the Note Purchase Agreements, the Notes and the
transactions contemplated by the Note Purchase Agreements and the Notes (the
“Transactions”).
 
B-3.         The Note Purchase Agreements and the Notes are valid and binding
obligations of each party thereto, enforceable against such party in accordance
with their terms, and each such party has complied with all legal requirements
pertaining to its status relevant to its right to enforce the applicable Note
Purchase Agreement(s) and the applicable Note(s) against the other parties
thereto.
 
B-4.         All schedules and exhibits to the Note Purchase Agreements that
were not provided to, or reviewed by, us do not materially affect, alter or
amend the terms of the Note Purchase Agreements.
 
B-5.         Each Person executing the Note Purchase Agreements and the Notes
that is an entity: (a) is duly organized, validly existing and in good standing
under all applicable laws; (b) has all requisite corporate or other entity power
to execute and deliver each Note Purchase Agreement and each Note, as
applicable, to which it is a party and to consummate the Transactions; (c) has
taken all corporate or other entity action necessary to authorize the execution
and delivery of each Note Purchase Agreement and each Note, as applicable, to
which it is a party and the consummation of the Transactions; and (d) has duly
executed and delivered each Note Purchase Agreement and each Note, as
applicable, to which it is a party.
 
B-6.         No consent, approval, authorization or other action by, or filing
with, any Governmental Authority is required with respect to (a) the execution
and delivery of the Note Purchase Agreements or any Note, (b) the consummation
of the Transactions, or (c) the borrowings under the Note Purchase Agreements,
by any party other than the Company, except those that have already been made or
obtained. However, we disclaim any knowledge of whether any such consents,
approvals, authorizations, actions or filings have been taken, made or obtained.
 
B-7.         Each Note is in the form attached as Exhibit 1 to the applicable
Note Purchase Agreement.
 
Exhibit 4.4(c)-2

--------------------------------------------------------------------------------

C.
Opinions

 
Based on the foregoing and subject to the qualifications and exclusions stated
below, we express the following opinions:
 
C-1.         The execution and delivery of the Senior Note Purchase Agreement
and the Company Notes by the Company, the execution and delivery of the Senior
Guaranteed Note Purchase Agreement by the Company and the Issuer, the execution
and delivery of the Issuer Notes by the Issuer and the consummation of the
Transactions by the Company and the Issuer do not: (a) violate any provision of
the Act, or any related rules, regulations and published interpretations issued
thereunder, that counsel exercising customary professional judgment would, in
our experience, reasonably recognize as typically applicable to agreements
similar to the Note Purchase Agreements, securities similar to the Notes and
transactions similar to the Transactions; or (b) breach or violate any Order.
“Order” means any court order, or any order issued under the Act by a
Governmental Authority of the State, that is listed on Schedule 1 to the
Certificate, which list was provided by the Company in response to our request
for a list of all such orders binding on the Company, the Issuer or their
respective properties.
 
C-2.         No consent, approval, authorization or other action by, or filing
with, any Governmental Authority of the State pursuant to the Act, or pursuant
to other statutes of the State that (a) counsel exercising customary
professional judgment would, in our experience, reasonably recognize as
typically applicable to agreements similar to the Note Purchase Agreements,
securities similar to the Notes and transactions similar to the Transactions,
and (b) apply to the Company as a result of the Company’s status as an electric
public utility, is required in connection with the execution and delivery by the
Company of the Note Purchase Agreements and the Company Notes and the
consummation of the Transactions, except those that have already been obtained
and made.
 

D.
Qualifications; Exclusions

 
D-1.         The opinions expressed herein are subject to bankruptcy, insolvency
and other similar laws affecting the rights and remedies of creditors generally
and general principles of equity.
 
D-2.         We express no opinion as to the following matters, or the effect,
if any, that they may have on the opinions expressed herein:
 
 
(a)          federal securities laws and regulations, state “blue sky” laws and
regulations, the Investment Company Act, the Trust Indenture Act, and laws and
regulations relating to commodity (and other) futures and indices and other
similar instruments;
 
Exhibit 4.4(c)-3

--------------------------------------------------------------------------------

(b)          federal and state laws and regulations dealing with (i) antitrust
and unfair competition; (ii) filing and notice requirements, other than
requirements applicable to charter-related documents such as a certificate of
merger, and except to the extent as may be expressly noted to the contrary in
this opinion letter as to specific notices or filings; (iii) environmental
matters; (iv) land use and subdivisions; (v) tax; (vi) patents, copyrights,
trademarks and intellectual property; (vii) governmental procurement; (viii)
racketeering; (ix) health and safety; (x) labor and employment; (xi) national
and local emergencies; (xii) requirements and provisions of the USA Patriot Act
or Foreign Corrupt Practices Act, terrorism, foreign assets control, and foreign
investment review or approval; (xiii) possible judicial deference to acts of
sovereign states; (xiv) criminal and civil forfeiture; (xv) statutes of general
application to the extent they provide for criminal prosecution (e.g., mail
fraud, wire fraud and money laundering statutes); (xvi) privacy; and (xvii)
regulation of lenders or opinion recipients, or the conduct of their business,
and that may relate to the Note Purchase Agreements or the Transactions;
 
(c)          Federal Reserve Board margin regulations;
 
(d)          compliance with fiduciary duty requirements;
 
(e)          the statutes and ordinances, the administrative decisions, and the
rules and regulations of counties, cities, towns, municipalities and special
political subdivisions (whether created or enabled through legislative action at
the federal, state or regional level), and judicial decisions to the extent that
they deal with any such statutes, ordinances, administrative decisions, rules or
regulations;
 
(f)           fraudulent transfer and fraudulent conveyance laws;
 
(g)          pension and employee benefit laws and regulations;
 
(h)          the Company’s title to or the condition of title of any property;
 
(i)          the characterization of the Transactions; and
 
(j)          the creation, attachment, perfection, priority or enforcement of
liens or encumbrances.
 
D-3.        We express no opinion as to the enforceability of any provision in
either of the Note Purchase Agreements or any Note.
 
 
For purposes of expressing the opinions herein, (a) we have examined only the
Act, and (b) our opinions are limited to the Act. We have not reviewed, nor are
our opinions in any way predicated on an examination of, any other laws
(including, but not limited to, any federal or other State laws), and we
expressly disclaim responsibility for advising any Person as to the effect, if
any, that any such other laws may have on the opinions set forth herein.
Furthermore, we express no opinion as to matters that may be affected by any
pending or proposed federal, State or other legislation, even if such
legislation, if subsequently enacted, could affect the opinions expressed
herein.
 
The opinions expressed herein (a) are limited to matters expressly stated
herein, and no other opinions may be implied or inferred, including that we have
performed any actions in order to provide the legal opinions and statements
contained herein, other than as expressly set forth herein, and (b) are as of
the date hereof (except as otherwise noted above). We disclaim any undertaking
or obligation to update these opinions for events and circumstances occurring
after the date hereof (including changes in law or facts, or as to facts
relating to prior events that are subsequently brought to our attention), or to
consider their applicability or correctness as to Persons other than the
addressees.
 
Exhibit 4.4(c)-4

--------------------------------------------------------------------------------

This opinion letter is being furnished only to the Purchasers and is solely for
their benefit, exclusively for use in connection with the Transactions, and may
not be used, quoted, relied upon or otherwise referred to by any other Person or
for any other purposes without our prior written consent, except that our prior
written consent is not needed to furnish a copy of this opinion letter (with no
right of reliance): (a) in connection with any proceedings relating to the Note
Purchase Agreements or the enforcement thereof; (b) to accountants and counsel
for the Purchasers; (c) to the National Association of Insurance Commissioners
or bank or other governmental regulatory examiners; (d) to any rating agency
rating any Purchaser; (e) pursuant to judicial process or government order or
requirement; and (f) to prospective permitted assignees of any Purchaser under
the Note Purchase Agreements. This opinion letter may be provided, without our
prior consent (with right of reliance), to permitted assignees of any Purchaser
under the Note Purchase Agreements that are Accredited Institutional Investors,
on the condition and understanding that: (i) any such reliance must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other development known to or
reasonably knowable by such assignee at such time; (ii) such reliance shall not
constitute a reissuance of the opinions expressed herein or otherwise extend any
limitations applicable hereto on the date hereof; and (iii) in no event shall
any permitted assignee have any greater rights with respect hereto than either
the original addressees of this opinion letter on the date hereof or than its
assignor.
 
 
Very truly yours,
 
 
 
PERKINS COIE LLP

 
Exhibit 4.4(c)-5

--------------------------------------------------------------------------------

EXHIBIT 4.4(d)


FORM OF OPINION OF SPECIAL REGULATORY COUNSEL
FOR THE COMPANY
 
June 28, 2018
 
To the Purchasers listed on
Schedules A to the Note Purchase
Agreements referred to below
 

Re:
El Paso Electric Company: 2018 Note Purchase Agreements (Nuclear Waste Act and
Atomic Energy Act Opinion)

 
Ladies and Gentlemen:
 
We have acted as special regulatory counsel to El Paso Electric Company, a Texas
corporation (the “Company”), on matters relating to (i) the Nuclear Waste Policy
Act of 1982, 42 U.S.C. §§ 10101 et seq. and the Nuclear Waste Policy Amendments
Act of 1987, 42 U.S.C. §§ 10172, 10172a et seq. (collectively, the “Nuclear
Waste Act”), and (ii) the Atomic Energy Act of 1954, 42 U.S.C. §§ 2201, et seq.
(the “Atomic Energy Act”), in connection with (a) that certain Note Purchase
Agreement, dated as of June 28, 2018, by and among the Company and the
Purchasers listed on Schedule A thereto (the “Senior Note Purchase Agreement”),
with respect to $125,000,000 in 4.22% Senior Notes due August 15, 2028 (the
“Company Notes”), and (b) that certain Notice Purchase Agreement, dated as of
June 28, 2018, by and among the Company, Rio Grande Resources Trust II (the
“Issuer”) and the Purchasers listed on Schedule A thereto (the “Senior
Guaranteed Note Purchase Agreement”; together with the Senior Note Purchase
Agreement, the “Note Purchase Agreements”), with respect to $65,000,000 in 4.07%
Senior Guaranteed Notes due August 15, 2025 (the “Issuer Notes”; together with
the Company Notes, the “Notes”). This opinion letter is given pursuant to
Section 4.4(d) of the Senior Note Purchase Agreement and pursuant to Section
4.4(d) of the Senior Guaranteed Note Purchase Agreement. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
applicable Note Purchase Agreement. The scope of this opinion letter is limited
solely to matters arising under the Nuclear Waste Act and the Atomic Energy Act.
 
A.           DOCUMENTS AND MATTERS EXAMINED
 
In connection with this opinion letter, we have examined originals or copies of
such documents, records, certificates of public officials, and certificates of
officers and representatives of the Company and others, as we have considered
necessary to provide a basis for the opinions expressed herein, including the
following:
 
A-1
the Note Purchase Agreements;

 
Exhibit 4.4(d)-1

--------------------------------------------------------------------------------

A-2
the Notes; and

 

A-3
the Renewed Facility Operating License Nos. NPF-41, NPF-51, and NPF-74 issued by
the Nuclear Regulatory Commission (“NRC”) on April 21, 2011, for Palo Verde
Nuclear Generating Station Units 1, 2 and 3, respectively, and amendments
thereto.

 
The documents listed in A-3 are collectively referred to herein as the
“Licenses.”
 
As to matters of fact material to the opinions expressed herein, we have relied
on (a) information in public authority documents and information provided in
certificates of officers/representatives of the Company and others (and all
opinions based thereon are as of the dates of such documents and certificates,
not as of the date of this opinion letter), and (b) the representations and
warranties of the Company in the Note Purchase Agreements. We have not
independently verified the facts so relied on.
 
B.          Assumptions
 
We have relied, without investigation, on the following assumptions:
 
B-1          Original documents reviewed by us are authentic, copies of original
documents reviewed by us conform to the originals and all signatures on executed
documents are genuine.
 
B-2          All individuals have sufficient legal capacity to perform their
functions with respect to the Note Purchase Agreements, the Notes and the
transactions contemplated by the Note Purchase Agreements and the Notes (the
“Transactions”).
 
B-3          The Note Purchase Agreements and the Notes are valid and binding
obligations of each party thereto, enforceable against such party in accordance
with their terms, and each such party has complied with all legal requirements
pertaining to its status relevant to its right to enforce the applicable Note
Purchase Agreement(s) and the applicable Note(s) against the other parties
thereto.
 
B-4          All schedules and exhibits to the Note Purchase Agreements that
were not provided to, or reviewed by, us do not materially affect, alter or
amend the terms of the Note Purchase Agreements.
 
B-5          Each Person executing the Note Purchase Agreements and the Notes
that is an entity: (a) is duly organized, validly existing and in good standing
under all applicable laws; (b) has all requisite corporate or other entity power
to execute and deliver each Note Purchase Agreement and each Note, as
applicable, to which it is a party and to consummate the Transactions; (c) has
taken all corporate or other entity action necessary to authorize the execution
and delivery of each Note Purchase Agreement and each Note, as applicable, to
which it is a party and the consummation of the Transactions; and (d) has duly
executed and delivered each Note Purchase Agreement and each Note, as
applicable, to which it is a party.
 
Exhibit 4.4(d)-2

--------------------------------------------------------------------------------

B-6          No consent, approval, authorization or other action by, or filing
with, any Governmental Authority is required with respect to (a) the execution
and delivery of the Note Purchase Agreements or any Note, (b) the consummation
of the Transactions, or (c) the borrowings under the Note Purchase Agreements,
by any party other than the Company, except those that have already been made or
obtained. However, we disclaim any knowledge of whether any such consents,
approvals, authorizations, actions or filings have been taken, made or obtained.
 
B-7          Each Note is in the form attached as Exhibit 1 to the applicable
Note Purchase Agreement.
 
B-8          The Licenses and all agreements (other than the Note Purchase
Agreements and the Notes) and court orders will be enforced as written.
 
B-9          The Company and the Issuer will not in the future take any
discretionary action (including a decision not to act) permitted under the Note
Purchase Agreements that would result in the violation of any of the Licenses or
any law or that would constitute a breach or default under any other agreement
or court order.
 
B-10        The Company and the Issuer will obtain all permits and governmental
approvals required in the future, will comply with the terms of the Licenses,
and will take all actions similarly required, relevant to subsequent
consummation of the Transactions or performance of the Note Purchase Agreements.
 
B-11        All parties to the Transactions will act in accordance with, and
will refrain from taking any action that is forbidden by, the terms and
conditions of the Note Purchase Agreements.
 
B-12        The Company and the Issuer (a) do not receive, possess, handle,
store, use, or transfer any source material, byproducts material or special
nuclear materials, as those terms are defined in the Atomic Energy Act, and (b)
do not receive, possess, handle, store, use, or transfer any spent nuclear fuel
or high-level radioactive waste, as those terms are defined in the Nuclear Waste
Act.
 
C.           Opinions
 
Based on the foregoing and subject to the qualifications and exclusions stated
below, we express the following opinions:
 
 
C-1          Except for the general NRC consents contained in 10 C.F.R. §
50.81(a) (2018) and 10 C.F.R. § 72.52(b) (2018), no consent, approval,
authorization or other action by, or filing with, the NRC is required in
connection with: (i) the execution and delivery of the Senior Note Purchase
Agreement and the Company Notes by the Company, the execution and delivery of
the Senior Guaranteed Note Purchase Agreement by the Company and the Issuer, the
execution and delivery of the Issuer Notes by the Issuer and the consummation of
the Transactions by the Company and the Issuer; (ii) the utilization by the
Purchasers of the NRC “consent” contained in 10 C.F.R. § 50.81(a) (2018) “to the
creation of any mortgage, pledge, or other lien upon any production or
utilization facility not owned by the United States which is the subject of a
license or upon any leasehold or other interest in such facility”; and (iii) the
utilization by the Purchasers of the NRC “consent” contained in 10 C.F.R. §
72.52(b) (2018) “to the creation of any mortgage, pledge, or other lien on
special nuclear material contained in spent fuel not owned by the United States
that is the subject of a license or on any interest in special nuclear material
in spent fuel”; provided, however, that the rights of such Purchasers may be
exercised only in compliance with, and subject to, the Atomic Energy Act and
applicable NRC regulations, including but not limited to 10 C.F.R. § 50.38
(2018), 10 C.F.R. § 50.81 (2018) and 10 C.F.R. § 72.52 (2018).
 
Exhibit 4.4(d)-3

--------------------------------------------------------------------------------

C-2          Neither the Transactions nor the participation by the Purchasers in
the Transactions pursuant to the Atomic Energy Act and applicable NRC
regulations violate the Atomic Energy Act or the related rules, regulations and
orders issued thereunder that counsel exercising customary professional judgment
would, in our experience, reasonably recognize as typically applicable to
agreements similar to the Note Purchase Agreements, securities similar to the
Notes and transactions similar to the Transactions; provided, however, that the
rights of the Purchasers may be exercised only in compliance with, and subject
to, the Atomic Energy Act and applicable NRC regulations, including, but not
limited to, 10 C.F.R. § 50.38 (2018) and 10 C.F.R. § 50.81 (2018).
 
C-3          Neither the Transactions nor the participation by the Purchasers in
the Transactions pursuant to the Nuclear Waste Act and applicable NRC
regulations violate the Nuclear Waste Act or the related rules, regulations and
orders issued thereunder that counsel exercising customary professional judgment
would, in our experience, reasonably recognize as typically applicable to
agreements similar to the Note Purchase Agreements, securities similar to the
Notes and transactions similar to the Transactions; provided, however, that the
rights of the Purchasers may be exercised only in compliance with, and subject
to, the Nuclear Waste Act and applicable NRC regulations, including, but not
limited to, 10 C.F.R. § 50.38 (2018) and 10 C.F.R. § 72.52 (2018).
 
D.           Qualifications; Exclusions
 
D-1          The opinions expressed herein are subject to bankruptcy, insolvency
and other similar laws affecting the rights and remedies of creditors generally
and general principles of equity.
 
D-2          We express no opinion as to the following matters, or the effect,
if any, that they may have on the opinions expressed herein:
 
(a)          federal securities laws and regulations, state “blue sky” laws and
regulations, the Investment Company Act, the Trust Indenture Act, and laws and
regulations relating to commodity (and other) futures and indices and other
similar instruments;
 
Exhibit 4.4(d)-4

--------------------------------------------------------------------------------

(b)          federal and state laws and regulations dealing with (i) antitrust
and unfair competition; (ii) filing and notice requirements, other than
requirements applicable to charter-related documents such as a certificate of
merger, and except to the extent as may be expressly noted to the contrary in
this opinion letter as to specific notices or filings; (iii) environmental
matters; (iv) land use and subdivisions; (v) tax; (vi) patents, copyrights,
trademarks and intellectual property; (vii) governmental procurement; (viii)
racketeering; (ix) health and safety; (x) labor and employment; (xi) national
and local emergencies; (xii) requirements and provisions of the USA Patriot Act
or Foreign Corrupt Practices Act, terrorism, foreign assets control, and foreign
investment review or approval; (xiii) possible judicial deference to acts of
sovereign states; (xiv) criminal and civil forfeiture; (xv) statutes of general
application to the extent they provide for criminal prosecution (e.g., mail
fraud, wire fraud and money laundering statutes); (xvi) privacy; and (xvii)
regulation of lenders or opinion recipients, or the conduct of their business,
and that may relate to the Note Purchase Agreements or the Transactions;
 
(c)          Federal Reserve Board margin regulations;
 
(d)          compliance with fiduciary duty requirements;
 
(e)          the statutes and ordinances, the administrative decisions, and the
rules and regulations of counties, cities, towns, municipalities and special
political subdivisions (whether created or enabled through legislative action at
the federal, state or regional level), and judicial decisions to the extent that
they deal with any such statutes, ordinances, administrative decisions, rules or
regulations;
 
(f)          fraudulent transfer and fraudulent conveyance laws;
 
(g)          pension and employee benefit laws and regulations;
 
(h)          the Company’s title to or the condition of title of any property;
 
(i)          the characterization of the Transactions; and
 
(j)          the creation, attachment, perfection, priority or enforcement of
liens or encumbrances.
 
D-3          We express no opinion as to the enforceability of any provision in
either of the Note Purchase Agreements or any Note.
 
D-4          10 C.F.R. § 50.38 (2018) provides that “[a]ny person who is a
citizen, national, or agent of a foreign country, or any corporation, or other
entity which the Commission knows or has reason to believe is owned, controlled,
or dominated by an alien, a foreign corporation, or a foreign government, shall
be ineligible to apply for and obtain a license” for any production or
utilization facility. Accordingly, we express no opinion with respect to the
ability of any such Person to obtain or acquire any mortgage, pledge, lien or
other interest in any such production or utilization facility, or in any special
nuclear material in spent fuel.
 
For purposes of expressing the opinions herein, (a) we have examined only the
Nuclear Waste Act and the Atomic Energy Act, and (b) our opinions are limited to
such laws. We have not reviewed, nor are our opinions in any way predicated on
an examination of, any other laws (including, but not limited to, any state or
other federal laws), and we expressly disclaim responsibility for advising any
Person as to the effect, if any, that any such other laws may have on the
opinions set forth herein. Furthermore, we express no opinion as to matters that
may be affected by any pending or proposed federal, state or other legislation,
even if such legislation, if subsequently enacted, could affect the opinions
expressed herein.
 
Exhibit 4.4(d)-5

--------------------------------------------------------------------------------

The opinions expressed herein (a) are limited to matters expressly stated
herein, and no other opinions may be implied or inferred, including that we have
performed any actions in order to provide the legal opinions and statements
contained herein, other than as expressly set forth herein, and (b) are as of
the date hereof (except as otherwise noted above). We disclaim any undertaking
or obligation to update these opinions for events and circumstances occurring
after the date hereof (including changes in law or facts, or as to facts
relating to prior events that are subsequently brought to our attention), or to
consider their applicability or correctness as to Persons other than the
addressees.
 
This opinion letter is being furnished only to the Purchasers and is solely for
their benefit, exclusively for use in connection with the Transactions, and may
not be used, quoted, relied upon or otherwise referred to by any other Person or
for any other purposes without our prior written consent, except that our prior
written consent is not needed to furnish a copy of this opinion letter (with no
right of reliance): (a) in connection with any proceedings relating to the Note
Purchase Agreements or the enforcement thereof; (b) to accountants and counsel
for the Purchasers; (c) to the National Association of Insurance Commissioners
or bank or other governmental regulatory examiners; (d) to any rating agency
rating any Purchaser; (e) pursuant to judicial process or government order or
requirement; and (f) to prospective permitted assignees of any Purchaser under
the Note Purchase Agreements. This opinion letter may be provided, without our
prior consent (with right of reliance), to permitted assignees of any Purchaser
under the Note Purchase Agreements that are Accredited Institutional Investors,
on the condition and understanding that: (i) any such reliance must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other development known to or
reasonably knowable by such assignee at such time; (b) such reliance shall not
constitute a reissuance of the opinions expressed herein or otherwise extend any
limitations applicable hereto on the date hereof; and (iii) in no event shall
any permitted assignee have any greater rights with respect hereto than either
the original addressees of this opinion letter on the date hereof or than its
assignor.
 
 
Very truly yours,
 
 
 
PERKINS COIE LLP

 
Exhibit 4.4(d)-6

--------------------------------------------------------------------------------

EXHIBIT 4.4(e)


FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
 
June 28, 2018
 
To Each Purchaser of Notes Named on
Schedule A to the Note Purchase Agreement
Referred to Below
 
Re:          $125,000,000 4.22% Senior Notes due August 15, 2028
of El Paso Electric Company

--------------------------------------------------------------------------------



Ladies and Gentlemen:
 
We have acted as your special counsel in connection with your purchase on this
date of $125,000,000 aggregate principal amount of the 4.22% Senior Notes due
August 15, 2028 (the “Notes”) of El Paso Electric Company, a Texas corporation
(the “Company”), issued and sold to you under and pursuant to that certain Note
Purchase Agreement dated as of June 28, 2018 (the “Note Purchase Agreement”)
between the Company and you.  Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.  This opinion is delivered to you pursuant to Section 4.4(e)
of the Note Purchase Agreement.
 
In connection with the foregoing, we have examined the following:
 
(i)           executed counterparts of the Note Purchase Agreement;
 
(ii)          the Notes executed and delivered by the Company on the date hereof
and registered in the names and in the respective principal amounts set forth on
Schedule A to the Note Purchase Agreement;
 
(iii)         the opinion of Baker Botts LLP, counsel for the Company, dated the
date hereof and delivered responsive to Section 4.4(a) of the Note Purchase
Agreement;
 
(iv)         the opinion of Adrian J. Rodriguez, Senior Vice President ― General
Counsel of the Company, dated the date hereof and delivered responsive to
Section 4.4(b) of the Note Purchase Agreement;
 
(v)          the opinion of Perkins Coie LLP, special Arizona regulatory counsel
for the Company, dated the date hereof and delivered responsive to Section
4.4(c) of the Note Purchase Agreement;
 
Exhibit 4.4(e)-1

--------------------------------------------------------------------------------

(vi)         the opinion of Perkins Coie LLP, special regulatory counsel for the
Company, dated the date hereof and delivered responsive to Section 4.4(d) of the
Note Purchase Agreement;
 
(vii)        the letter, dated June 28, 2018, from U.S. Bancorp Investments,
Inc. and MUFG Securities Americas Inc. to the Company, Baker Botts LLP and
Greenberg Traurig, LLP describing the manner and offering of the Notes (the
“Offeree Letter”);
 
(viii)       certificates of officers or directors, as applicable, of the
Company, dated the date hereof with respect to the matters set forth therein
delivered to you pursuant to Section 4.3 of the Note Purchase Agreement; and
 
(ix)         such other documents, records and instruments and certificates of
public officials as we have deemed necessary or appropriate to enable us to
render this opinion.
 
The documents referred to in clauses (i) and (ii) above are hereinafter referred
to collectively as the “Financing Documents.”
 
We believe that the opinions referred to in clauses (iii), (iv), (v) and (vi)
above are satisfactory in scope and form and nothing has come to our attention
which would lead us to believe that you are not justified in relying thereon. 
As to all matters of fact we have relied solely upon (a) the representations and
warranties of the Company and you set forth in the Note Purchase Agreement and
(b) the certificates of public officials and of the officers and directors of
the Company, and (c) the Offeree Letter, and have assumed, without independent
inquiry, the accuracy of such representations, warranties, certificates, and of
the Offeree Letter.
 
We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document and that each
Person executing the Financing Documents validly exists and has the power and
authority to enter into and perform its obligations under the Financing
Documents.  We have assumed that the Financing Documents (i) have been duly
authorized, executed and delivered by all Persons party thereto and (ii) are
binding upon, and enforceable against, such Persons (other than the Company). 
In addition, we have relied, to the extent of the matters set forth therein,
upon the Offeree Letter.  We have also assumed that the execution, delivery and
performance of the Financing Documents do not violate or result in any breach of
the constitution, memorandum of association or similar organizational or
constating document of the Company or violate or result in any breach of any
agreement to which the Company is subject or require any authorization, consent,
approval, exemption or other action by, or notice to or filing with, any
governmental authority (excluding the Federal laws of the United States or the
laws of the State of New York) which has not been obtained.
 
Exhibit 4.4(e)-2

--------------------------------------------------------------------------------

For purposes of this opinion, we have made such examination of law as we have
deemed necessary.  This opinion is limited solely to (a) the internal
substantive laws of the State of New York as applied by courts located in the
State of New York without regard to conflicts of law principles and (b) the
federal laws of the United States of America, and we express no opinion as to
the laws of any other jurisdiction.  In addition, we note that the Financing
Documents contain provisions stating that they are to be governed by the laws of
the State of New York.  Except to the extent that such provisions are made
enforceable by New York General Obligations Law Section 51401 as applied by New
York state courts or federal courts applying New York choice of law rules, no
opinion is given herein as to any such provisions, or otherwise as to the choice
of law or internal substantive rules of law that any court or other tribunal may
apply to the transactions contemplated by the Financing Documents.
 
We express no opinions as to any anti‑fraud securities, “blue sky,” anti‑trust
or tax laws of any jurisdiction.
 
The opinions set forth below are further subject to the following exceptions,
qualifications and assumptions:
 
(a)           the enforcement of any obligations of any person or entity under
the Financing Documents or otherwise may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, fraudulent transfer, moratorium or other
laws and rules of law affecting the enforcement generally of creditors’ rights
and remedies (including such as may deny giving effect to waivers of debtors’ or
guarantors’ rights), and general principles of equity including any implied duty
of good faith and fair dealing (regardless of whether the application of such
principles is considered in a proceeding in equity or at law);
 
(b)           we express no opinion as to the availability of any specific or
equitable relief of any kind; and
 
(c)           we express no opinion as to the enforceability of any particular
provision of any of the Financing Documents relating to (i) waivers of rights to
object to jurisdiction or venue, consents to jurisdiction or venue, or waivers
of rights to (or methods of) service of process, (ii) waivers of any applicable
defenses, setoffs, recoupments, or counterclaims, (iii) waivers or variations of
legal provisions or rights which are not capable of waiver or variation under
applicable law, or (iv) exculpation or exoneration clauses, contribution
provisions and clauses relating to releases or waivers of immaterial claims or
rights.
 
Based upon the foregoing, it is our opinion that:
 
1.             The Note Purchase Agreement constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
 
2.             The Notes constitute the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms.
 
Exhibit 4.4(e)-3

--------------------------------------------------------------------------------

3.             The issuance, sale and delivery of the Notes under the
circumstances contemplated by the Note Purchase Agreement do not, under existing
law, require the registration of the Notes under the Securities Act of 1933, as
amended, or the qualification of an indenture under the Trust Indenture Act of
1939, as amended.
 
This opinion is being furnished only to you in connection with the purchase of
the Notes pursuant to the Note Purchase Agreement, and is not to be used,
quoted, relied upon or otherwise referred to by any other person or for any
other purposes without our prior written consent, except that this opinion may
be reviewed, but not relied upon, by (i) the professional advisors and/or
auditors of any addressee, (ii) the National Association of Insurance
Commissioners, (iii) legal and regulatory authorities and (iv) prospective
transferees of the Notes, and may be relied upon as of the date hereof by
subsequent holders of the Notes who are Institutional Investors and who have
acquired the Notes in accordance with the terms of the Note Purchase Agreement
as if such subsequent holders were original addressees hereon.  This opinion may
be delivered as required under subpoena, court order or as otherwise required by
law.  This opinion is based on factual matters in existence as of the date
hereof and laws and regulations in effect on the date hereof, and we assume no
obligation to revise or supplement this opinion should such factual matters
change or should such laws or regulations be changed by legislative or
regulatory action, judicial decision or otherwise.
 
Respectfully submitted,
 
 
Exhibit 4.4(e)-4

--------------------------------------------------------------------------------


 